Citation Nr: 0823838	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-11 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
staph infection, to include an infection of the blood and an 
infection on the arms, buttocks, and entire body.

2.  Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to herbicides.

3.  Entitlement to service connection for severe headaches, 
claimed as secondary to exposure to herbicides and/or staph 
infection.

4.  Entitlement to service connection a liver disorder, 
claimed as secondary to exposure to herbicides and/or staph 
infection.

5.  Entitlement to service connection for diabetes mellitus, 
to include shaking, nausea, and coldness of hands, claimed as 
secondary to exposure to herbicides.  

6.  Entitlement to service connection for blurry vision, 
claimed as secondary to exposure to herbicides and/or 
diabetes mellitus.


7.  Entitlement to service connection for lymphoma or 
metastatic cancer, claimed as secondary to exposure to 
herbicides.  

8.  Entitlement to service connection for a kidney disorder, 
to include a defective left kidney, kidney stones, and kidney 
damage, claimed as secondary to exposure to herbicides, staph 
infection, and/or aspirin taken for headaches and service-
connected right ankle fracture.  

9.  Entitlement to service connection for residuals of a rib 
injury, claimed as secondary to service-connected right ankle 
fracture.  

10.  Entitlement to service connection for left leg numbness 
and coldness, claimed as secondary to a kidney disorder.

11.  Entitlement to service connection for right ear hearing 
loss.

12.  Entitlement to service connection for a heart 
disability, to include an enlarged heart and irregular heart 
beat.

13.  Entitlement to service connection for pneumonia.

14.  Entitlement to an initial disability rating higher than 
10 percent for service-connected tinnitus.  

15.  Entitlement to an initial disability rating higher than 
10 percent for service-connected residuals of right distal 
fibula fracture, with degenerative joint disease (DJD) of the 
right knee.  

16.  Entitlement to an initial disability rating higher than 
10 percent for service-connected residuals of lumbar spine 
disability.  

17.  Entitlement to an initial compensable disability rating 
for service-connected left ear hearing loss.  

18.  Entitlement to an initial disability rating higher than 
30 percent for service-connected sleep disturbance.

19.  Entitlement to an initial disability rating higher than 
10 percent for service-connected bilateral hydroceles with 
chronic orchialgia and left testicle atrophy.  

20.  Entitlement to an initial disability rating higher than 
20 percent for service-connected history of left shoulder 
injury with rotator cuff tendonitis.  

21.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.  

22.  Entitlement to specially adapted housing.  

23.  Entitlement to an effective date earlier than March 27, 
2002, for the grant of service connection for all service-
connected disabilities.  

24.  Entitlement to an effective date earlier than July 17, 
2004, for the grant of special monthly compensation based on 
loss of use of a creative organ.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The Department of the Army has verified that the veteran 
served on active duty from July 1962 to November 1965 and 
from August 1967 to May 1969.  The veteran's active duty 
included service in the Republic of Vietnam from August 1968 
to February 1969.  

In May 1969, the veteran was transferred to the U.S. Army 
Reserve, and personnel records in the file indicate that he 
served on active duty for training (ADT) on the following 
dates:  March 9, 1972, to March 10, 1972; June 17, 1972, to 
July 1, 1972; September 15, 1972, to September 16, 1972; 
October 6, 1972, to October 7, 1972; November 3, 1972, to 
November 4, 1972; December 8, 1972, to December 9, 1972; 
January 12, 1973, to January 13, 1973; April 6, 1973, to 
April 7, 1973; May 4, 1973, to May 5, 1973; June 10, 1973, to 
June 22, 1973; July 1, 1973, to July 14, 1973; August 18, 
1973, to August 19, 1973; August 30, 1973; September 22, 
1973, to September 23, 1973; and December 3, 1973, to 
December 23, 1973.  The veteran was discharged from the U.S. 
Army Reserve in August 1979.  

The veteran currently has a combined service-connected 
disability rating of 80 percent for multiple disorders, and 
has been granted a total rating based on individual 
unemployability, effective from March 2002.  In addition, he 
is in receipt of special monthly compensation for loss of use 
of a creative organ. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in December 2002, May 
2003, October 2003, July 2004, August 2004, August 2005, and 
January 2006 by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

As an initial matter, the Board notes that the veteran has 
submitted numerous statements to the RO and the Board arguing 
that his claims are not properly before the Board, on the 
stated basis that he has not signed or submitted a 
substantive appeal on VA Form 9 (Appeal to Board of Veterans' 
Appeals) and has not requested Board review with respect to 
any of his claims at any time.  However, a Form 9 is not 
required, and correspondence from the appellant can suffice 
to perfect an appeal.  See 38 C.F.R. § 20.202.  In this case, 
written statements from the veteran were accepted as 
substantive appeals in lieu of VA Form 9, including a March 
2004 statement submitted after a timely January 2004 notice 
of disagreement (NOD) as to an October 2003 rating decision 
and Supplemental Statement of the Case (SSOC) and in response 
to a March 2004 SSOC; a May 2005 statement submitted after a 
timely September 2004 NOD as to rating decisions issued in 
July and August 2004 and within one year after those rating 
decisions; a January 2006 statement submitted after a timely 
August 2005 NOD as to an August 2005 rating decision and in 
response to a December 2005 Statement of the Case (SOC); and 
an October 2006 statement submitted after a timely January 
2006 NOD as to a January 2006 rating decision and within one 
year after that rating decision.  

With respect to all of the veteran's statements, the Board 
has liberally construed the arguments contained therein, and 
finds that it is reasonable to accept the written statements 
in lieu of a VA Form 9 because they were prompt and timely 
responses to previously issued rating decisions, SOCs, and/or 
SSOCs, and fit chronologically into the appellate process.  
In addition, the Board notes that the veteran was informed 
that his appellate rights would expire if he did not submit a 
substantive appeal (VA Form 9 or its equivalent) within one 
year after the date of the initial decision denying 
entitlement to a benefit sought or within 60 days after an 
SOC or SSOC.  The Board further notes that, if the statements 
mentioned above were not accepted in lieu of a VA Form 9, the 
appeal period for the majority of the veteran's claims would 
have elapsed, and he would not be entitled to any further 
review by the RO or the Board, except upon submission of new 
and material evidence to reopen one or more claims.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.  In fact, the 
veteran's claims file was certified to the Board once before 
in August 2005, and was  returned to the Waco RO in September 
2005 in order to afford him a second Decision Review Officer 
(DRO) hearing; however, at no point between September 2005 
and January 2007, when the veteran's claims were recertified 
to the Board, did the veteran submit a VA Form 9 with respect 
to any of his claims.  

As a result, the Board finds that the veteran has perfected 
an appeal as to each issue listed above, by submitting a 
timely NOD and statement in lieu of VA Form 9, and that all 
issues are properly before the Board for appellate 
consideration.  The Board acknowledges the veteran's numerous 
communications asserting that he has not been afforded due 
process in the development and adjudication of his claims.  
However, with the exception of the issues addressed in the 
Remand section below, the veteran was properly afforded full 
evidentiary development, adjudicative rating decisions, SOCs, 
and SSOCs with respect to each issue on appeal and was 
afforded two thorough DRO hearings at the RO in August 2003 
and October 2005.  Also, his appeal was recently remanded by 
the Board in order for him to be scheduled for a Travel Board 
hearing, as requested by the veteran in October 2007.  
However, in December 2007, the veteran submitted a written 
statement wherein he essentially withdrew his request for a 
Travel Board hearing, indicating that he was unable to 
attend.  Furthermore, as discussed below, the Board finds VA 
has satisfied its duty to notify and assist the veteran in 
the development of each of his claims.  Therefore, the Board 
will proceed to address the merits of each claim.  

In addition to the foregoing, the Board notes that the 
veteran perfected appeals with respect to the following 
issues: entitlement to service connection for gout; 
entitlement to an initial evaluation in excess of 30 percent 
for service-connected residuals of right ankle fracture with 
DJD; and entitlement to an initial evaluation in excess of 30 
percent for service-connected residuals of left ankle injury 
with DJD.  However, at the October 2005 DRO hearing, he 
testified that he was not pursuing entitlement to service 
connection for gout and that he was satisfied with the 30 
percent evaluations assigned for his service-connected right 
ankle and left ankle disabilities.  See October 2005 DRO 
hearing transcript, pp. 94, 105.  As such, the Board finds 
the veteran properly withdrew his appeal as to those issues 
on the record at the October 2005 DRO hearing.  See 38 C.F.R. 
§ 20.204.  Therefore, those issues are not currently before 
the Board.  

In a statement dated May 27, 2005, the veteran raised the 
issue of entitlement to service connection for bilateral heel 
spurs.  He also provided testimony about his bilateral heel 
spurs at the October 2005 DRO hearing.  Review of the record 
reveals this issue has not been developed or adjudicated by 
the RO; therefore, the issue of entitlement to service 
connection for bilateral heel spurs is referred to the RO for 
appropriate development.  

The following issues are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC: 
entitlement to service connection for residuals of a 
staphylococcus (herein "staph") infection; entitlement to 
service connection for residuals of a rib injury, claimed as 
secondary to service-connected right ankle fracture; 
entitlement to service connection for lymphoma or metastatic 
cancer, claimed as secondary to exposure to herbicides; 
entitlement to an initial evaluation in excess of 30 percent 
for service-connected sleep disturbance; entitlement to an 
initial evaluation in excess of 10 percent for service-
connected bilateral hydroceles with chronic orchialgia and 
left testicle atrophy; entitlement to an initial evaluation 
in excess of 20 percent for service-connected history of left 
shoulder injury with rotator cuff tendonitis; entitlement to 
automobile and adaptive equipment or adaptive equipment only; 
and entitlement to specially adapted housing.  VA will 
provide notification when further action is required on the 
part of the veteran.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from August 
1968 to February 1969; therefore, his exposure to herbicides 
during service is presumed.  

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's current 
skin disorder is etiologically related to his active military 
service, including exposure to herbicides.  

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran's current 
headaches are etiologically related to his active military 
service, including exposure to herbicides and/or staph 
infections manifested therein.  

4.  The competent and probative evidence of record 
preponderates against a finding that the veteran has a 
current liver disorder that is etiologically related to his 
active military service, including exposure to herbicides 
and/or staph infections manifested therein, and cirrhosis of 
the liver or sarcoidosis is not shown to have been manifested 
to a compensable degree within one year after separation from 
service.  

5.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has diabetes mellitus, to include shaking, nausea, and 
coldness of hands, that is etiologically related to his 
active military service, to include exposure to herbicides.  

6.  The competent and probative evidence of record 
preponderates against a finding that the veteran's blurry 
vision is etiologically related to his military service, to 
include as proximately due to or the result of a service-
connected disability or due to exposure to herbicides.  

7.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has a kidney disorder, to include a defective left kidney, 
kidney stones, and kidney damage, that is etiologically 
related to his military service, to include as secondary to 
exposure to herbicides, staph infection, and/or aspirin taken 
for headaches and service-connected right ankle fracture in 
service, and calculi of the kidney or gallbladder are not 
shown to have been manifested to a compensable degree within 
one year after separation from service.  

8.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has left leg numbness and coldness that is etiologically 
related to his military service, to include as secondary to a 
service-connected disability, on either a causation or 
aggravation basis.

9.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has right ear hearing loss, as defined in VA regulation, that 
is etiologically related to his military service, and hearing 
loss as an organic disease of the nervous system is not shown 
to have been manifested to a compensable degree within one 
year after separation from service.  

10.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has a heart disability that is etiologically related to his 
military service, and cardiovascular disease is not shown to 
have been manifested to a compensable degree within one year 
after separation from service.  

11.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has pneumonia that is etiologically related to his military 
service.  


12.  The veteran's service-connected tinnitus is assigned a 
10 percent evaluation, the maximum evaluation authorized 
under Diagnostic Code 6260.

13.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected residuals 
of right distal fibula fracture, with degenerative joint 
disease of the right knee, is characterized by slightly 
limited range of motion, with occasional pain and crepitus.  
There is no objective evidence of ankylosis, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage with episodes of locking or pain, or genu 
recurvatum.  

14.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected lumbar 
spine disability is characterized by normal extension, 
lateral rotation and lateral flexion, and flexion limited to 
no less than 80 degrees.  The veteran has muscle spasms but 
there is no evidence that the spasms are severe enough to 
result in abnormal gait, spinal contour, or any associated 
neurologic manifestations.  There is no evidence of 
incapacitating episodes which require bed rest prescribed by 
a physician or treatment by a physician for a total duration 
of at least one week but less than four weeks.  

15.  The competent and probative evidence of record 
demonstrates that an August 2002 VA audiological examination 
showed pure tone thresholds in four frequencies from 1000 to 
4000 Hertz that averaged 20 decibels in the veteran's left 
ear, with speech recognition of 100 percent, corresponding to 
Level I hearing.  For purposes of the single-ear hearing loss 
rating, the veteran is deemed to have Level I hearing loss in 
his right ear because the right ear is not service connected.  

16.  The veteran's original, informal claim for service 
connection was received on March 27, 2002, more than one year 
after his separation from active duty.  


17.  The veteran's original claim for entitlement to special 
monthly compensation based on loss of use of a creative organ 
was received on July 17, 2004.  


CONCLUSIONS OF LAW

1.  Neither a kidney disorder nor renal cell carcinoma was 
incurred in or aggravated by service, nor may it be presumed 
that kidney loss secondary to renal cell carcinoma was 
incurred as a result of exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).  

2.  Headaches were not incurred in or aggravated by service, 
to include as due to staph infections manifested therein, nor 
may it be presumed that headaches were incurred as a result 
of exposure to herbicides during military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).  

3.  A liver disorder was not incurred in or aggravated by 
service, to include as secondary to staph infections incurred 
therein, nor may it be presumed that a liver disorder was 
incurred as a result of exposure to herbicides during 
military service or that the veteran manifested cirrhosis of 
the liver or sarcoidosis during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  

4.  Diabetes mellitus, to include shaking, nausea, and 
coldness of hands, was not incurred in or aggravated by 
service, nor may it be presumed that diabetes mellitus was 
incurred as a result of exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).  

5.  Blurry vision was not incurred in or aggravated by 
service, to include as secondary to a service-connected 
disability, nor may it be presumed that blurry vision was 
incurred as a result of exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).  

6.  A kidney disorder, to include a defective left kidney, 
kidney stones, and kidney damage, was not incurred or 
aggravated by service, to include as secondary to staph 
infection and/or aspirin taken for headaches and service-
connected right ankle fracture in service, nor may it be 
presumed that a kidney disorder was incurred as a result of 
exposure to herbicides during military service or that the 
veteran incurred calculi of the kidney or gallstones during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).  

7.  Left leg numbness and coldness was not incurred in or 
aggravated by service, and is not due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).  

8.  Right ear hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).  

9.  A heart disability was not incurred in or aggravated by 
service, nor may cardiovascular-renal disease be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

10.  Pneumonia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2007).  

11.  There is no legal basis for the assignment of a 
schedular evaluation in excess of 10 percent for tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002, 2007); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


12.  The schedular criteria for an initial disability rating 
higher than 10 percent for service-connected residuals of 
right distal fibula fracture, with degenerative joint disease 
of the right knee, are not met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), 
Diagnostic Code 5262 (2007).  

13.  The schedular criteria for an initial disability rating 
higher than 10 percent for service-connected residuals of a 
lumbar spine disability are not met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), 
Diagnostic Code 5299-5239 (2007).  

14.  The schedular criteria for an initial compensable 
evaluation for service-connected left ear hearing loss have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2007).  

15.  The criteria for an effective date prior to March 27, 
2002, for the grant of service connection for all of the 
veteran's service-connected disabilities, have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2007).

16.  The criteria for an effective date prior to July 17, 
2004, for the grant of entitlement to special monthly 
compensation based on loss of use of a creative organ, have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.400, 
3.350(a)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied as to all 
issues on appeal by way of letters sent to the veteran in May 
2002, January and February 2003, March and November 2004, and 
April 2005 which fully addressed all four notice elements and 
were sent prior to the initial RO decisions in this matter.  
The letters informed the veteran of what evidence was 
required to substantiate the claims on appeal and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the RO.  

The Board notes there are additional notice requirements for 
increased rating and effective date claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); Dingess, supra.  In 
this case, however, the veteran is challenging the initial 
evaluation and effective dates assigned following the grant 
of service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Goodwin v. 
Peake, No. 05-0876 (Vet. App. May 19, 2008), 
slip op. at 10-11.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of these claims.  The RO has 
obtained the veteran's VA outpatient treatment records, and 
the evidentiary record contains private medical records 
showing treatment for the veteran's various disabilities.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran was also afforded VA 
examinations in conjunction with all of his claims in August 
and September 2002, September 2003, and June 2004, and VA 
obtained a medical opinion in conjunction with the veteran's 
claim for an increased rating for his service-connected 
lumbar spine disability in August 2004.  In addition, the 
veteran was provided an opportunity to set forth his 
contentions during hearings before a Decision Review Officer 
in August 2003 and October 2005.  He was also given an 
opportunity to testify before a Veterans Law Judge; however, 
he stated he was unable to attend the hearing.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

In addition, where a veteran served ninety days or more of 
active military service, and certain chronic diseases become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309(a).  

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  A "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service."  38 U.S.C.A. § 1116(f).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The intended 
effect of the amendment is to conform VA regulations to the 
Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006), 
now codified at 38 C.F.R. § 3.310(b) (2007).  Since VA has 
been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in the 
present appeal.

1.  Skin disorder

The veteran is seeking service connection for a chronic skin 
disorder which he believes is due to exposure to herbicides 
during his service in Vietnam.  Specifically, he asserts that 
he has suffered from a rash on his forearms and shins since 
Vietnam.  See September 2002 VA examination report.  

As noted above, service connection may be presumed for 
residuals of herbicide exposure by showing two elements.  
First, the veteran must show that he served in the Republic 
of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e), or otherwise establish a nexus to service.  See 
Brock, supra, 10 Vet. App. at 162.  

In this case, the service department has verified that the 
veteran served in Vietnam from August 1968 to February 1969.  
There is no affirmative evidence of record showing the 
veteran was not exposed to herbicides in service; therefore, 
his exposure to herbicides is presumed.  

However, review of the record reveals the veteran has not 
been diagnosed with a skin disorder for which presumptive 
connection is available based upon herbicide exposure.  The 
evidentiary record reflects that the veteran has been treated 
for skin disorders affecting his arms, legs, and buttocks, 
and has been variously diagnosed with non-specific dermatitis 
with possible eczema, eczematous dermatitis, lentigo, eczema 
craqulae, cellulitis, and stasis dermatitis with 
capillaritis.  See September 2002 VA aid and attendance 
examination report; September 2003 VA diabetes mellitus 
examination report; VA outpatient treatment records dated 
July and December 2003 and June and July 2004.  

The examiner who conducted the September 2002 VA examination 
specifically stated that the veteran's non-specific 
dermatitis, with possible eczema on his forearms, is not 
related to herbicide exposure.  Similarly, a VA dermatologist 
who reviewed the veteran's claims file in December 2002 
determined that it is unlikely that the veteran's current 
rash on his forearms is related to his military service.  In 
making this determination, the VA dermatologist noted that 
the scaliness manifested on the veteran's forearm at the 
September 2002 examination was not enough to rule in, or rule 
out, a diagnosis of porphyria cutanea tarda, but he stated it 
is unlikely that PCT would be present on the veteran's 
forearms and not his dorsal hands or face, which is where the 
majority of PCT changes are usually found.  The VA 
dermatologist also noted that a number of other skin changes 
are known to appear as a result of PCT, and no changes of 
that type are mentioned in the examination report.  As to the 
areas of scabbing found on the veteran's buttocks at the 
September 2002 examination, the VA dermatologist noted that 
the amount of changes on the veteran's buttocks would not be 
consistent with chloracne from exposure to herbicides.  

Based upon the foregoing, the Board finds the preponderance 
of the evidence shows the veteran has not been diagnosed with 
a skin disorder for which presumptive service connection is 
available based upon exposure to Agent Orange or other 
herbicide(s).  As noted above, the Secretary of Veterans 
Affairs has determined there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  Therefore, 
the Board finds that service connection is not warranted on a 
presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6), given the veteran's specific diagnosis.  

In making this determination, the Board notes that a 
September 2002 VA genitourinary examination report reflects 
that the veteran had skin eruptions on his forearms, which 
the examining physician noted were an "acneform-type" 
eruption.  Although the physician referred to the veteran's 
skin disorder as acneform, which is one of the diseases for 
which presumptive service connection is available, the Board 
finds that his opinion is outweighed by the diagnosis and 
opinion rendered by the examiner who conducted the September 
2002 aid and attendance examination, as well as the 
dermatologist who provided the December 2002 opinion based 
upon review of the veteran's claims file.  Even if the Board 
were to assume that the veteran's skin condition is, in fact, 
chloracne or other acneform disease consistent with 
chloracne, the Board notes that there is no competent 
evidence of record which shows he manifested this disability 
within one year after the last date he is presumed to have 
been exposed to herbicides while on active duty.  See 
38 C.F.R. § 3.307(a)(6)(ii).  In this regard, the Board notes 
the veteran is not shown to have possibly had chloracne or 
other acneform disease until September 2002, which is more 
than 30 years after he served in Vietnam.  

The Board has considered whether the veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
The veteran's service medical records (SMRs) are negative for 
any complaints, treatment, or findings related to a skin 
disorder, and the first time he is shown to have a skin 
disorder after service was in April 1998, almost 20 years 
after he was separated from service.  Moreover, the skin 
disorder which he manifested in April 1998 was determined to 
be an allergic reaction to pesticides.  See April 1998 
private medical record; lay statement from K.B.  The Board 
also notes that a VA dermatologist has determined that the 
veteran's current skin disorder is not related to his 
military service in general, or his exposure to herbicides 
specifically.  See December 2002 VA medical opinion.  

The Board considers the December 2002 opinion to be the most 
competent and probative evidence of record in this regard, as 
the dermatologist's opinion is based upon a thorough review 
of the veteran's claims file, including specifically the 
results of the VA examination conducted in September 2002, 
and is supported by a complete rationale.  In addition, the 
Board finds probative that the December 2002 medical opinion 
is uncontradicted, as there is no other medical opinion of 
record which suggests that the veteran's current skin 
disorder is associated with his military service.  

The only evidence which relates the veteran's current skin 
disorder to his military service consists of his own 
statements.  The Board does not doubt that the veteran 
sincerely believes his skin disorder is related to his 
exposure to herbicides; however, there is no indication that 
he has the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  We 
recognize that lay statements may be competent to support a 
claim as to lay-observable events or lay-observable 
disability or symptoms.  See, e.g., Jandreau v. Nicholson, 
492 F.2d 1972 (Fed. Cir. 2007); Buchanan v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2006).  However, the determination as to 
causation and nexus in this case requires sophisticated, 
professional opinion evidence and, as noted, there is no 
medical opinion evidence of record which relates the 
veteran's current skin disorder to service.  

In summary, the Board finds the veteran does not have a skin 
disorder for which presumptive service connection based upon 
herbicide exposure may be granted, and there is no competent 
medical evidence of record directly relating his current skin 
disorder to his military service.  Therefore, based upon the 
reasons and bases set forth above, the Board finds the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for a skin 
disorder, claimed as due to herbicide exposure, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

2.  Headaches

The veteran also claims service connection for headaches, 
which he believes are related to his in-service herbicide 
exposure.  He has asserted that the headaches started while 
he was in Vietnam, specifically during and after the times he 
flew aircraft with the Agent Orange on board.  In the 
alternative, the veteran has asserted that his headaches are 
related to the staph infections he incurred during military 
service and thereafter.  See written statements from the 
veteran dated in March, May, and September 2002.  

With respect to any relationship between headaches and in-
service herbicide exposure, the veteran has asserted that 
dioxin is an element of the herbicide Agent Orange and that 
numerous medical reports state that exposure to dioxin 
relates to abnormalities, including headaches.  See written 
statement from veteran received in January 2004.  While there 
may be medical reports which suggest a relationship between 
herbicide exposure and headaches, the Board notes the veteran 
has not submitted any medical reports which establish that 
his particular exposure to herbicides caused his headaches.  
See Mattern v. West, 12 Vet. App. 222, 229 (1999) (an attempt 
to establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise is too 
general and inconclusive).  Furthermore, the Board notes that 
headaches are not a disease for which presumptive service 
connection is available based upon herbicide exposure, and 
there is no evidence of record which shows that the veteran's 
headaches are due to, or related to, a disease for which 
presumptive service connection is available.  

As noted, the Secretary of Veterans Affairs has determined 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  Therefore, the Board finds that 
service connection is not warranted for headaches on a 
presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6).  

The Board has considered whether service connection for 
headaches may be granted as directly related to his military 
service, to include the staph infection he incurred therein.  
However, the Board notes that the evidentiary record does not 
contain any competent medical evidence which establishes, or 
even suggests, that the veteran's headaches are related to 
his military service in general, or the staph infections he 
manifested during or after service specifically.  In this 
regard, the Board finds probative that the veteran's SMRs are 
negative for any complaints or treatment for headaches.  In 
fact, the Board notes that he consistently denied having 
frequent or severe headaches throughout his period of 
military service.  See reports of medical history dated from 
July 1962 to April 1973.  

The only evidence of record which relates the veteran's 
reported headaches to his military service, to include 
herbicide exposure and staph infections, consists of his own 
statements.  However, as noted above, while the veteran is 
competent to report lay-observable symptoms, such as 
headaches, he is not competent to provide an opinion as to 
the medical etiology of those headaches.  See Espiritu, 
supra; Jandreau, supra.  Here, there is no competent medical 
opinion of record substantiated by sound scientific and 
medical evidence which suggests that the veteran's headaches 
are associated with his military service, to include 
specifically any in-service herbicide exposure and/or staph 
infection.  

The Board notes the veteran has not been afforded a VA 
examination in conjunction with this claim.  In this regard, 
the Board notes that, at the August 2002 VA audiometric and 
ear disease examinations, he reported having recurring 
headaches, which he attributed to herbicide exposure and for 
which he took large amounts of aspirin during service; 
however, the examiners did not provide a diagnosis as to the 
veteran's reported headaches or provide an opinion as to the 
etiology of his reported headaches.  Nonetheless, the Board 
finds a VA examination and/or opinion need not be obtained 
because there is no competent evidence of record which 
establishes that the veteran suffered an event, injury, or 
disease in service to which his headaches can be reasonably 
attributed.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In summary, the Board finds that service connection for 
headaches is not warranted because the veteran does not have 
a disease for which presumptive service connection based upon 
herbicide exposure may be granted, and there is no competent 
medical evidence of record which establishes that his 
headaches are directly related to his military service, to 
include the staph infections he incurred therein.  Therefore, 
based upon the reasons and bases set forth above, the Board 
finds the preponderance of the evidence is against the 
veteran's claim for service connection for headaches, and the 
benefit-of-the-doubt doctrine is not for application.

3.  Liver Disorder

The veteran contends that service connection is warranted 
because he believes he currently has a liver disorder which 
was incurred as a result of in-service herbicide exposure or, 
in the alternative, a staph infection he incurred during 
service.  

At the outset, the Board notes that the list of diseases for 
which presumptive service connection is available due to 
herbicide exposure does not include a disease affecting the 
liver.  As noted, the Secretary of Veterans Affairs has 
determined there is no positive association between exposure 
to herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  Therefore, the Board finds that 
service connection is not warranted on a presumptive basis 
under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6).  

The Board has considered whether the veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, Brock, supra.  The 
veteran's SMRs are negative for any complaints, treatment, or 
findings related to a liver disorder.  The first time he is 
shown to have a liver disorder after service was in November 
1992.  At that time, a private physician, Dr. J.A.B., noted 
that the veteran had mildly elevated liver enzymes with 
possible etiologies of liver damage due to hepatitis, 
gallbladder disease, or tumors.  Subsequent post-service 
medical records show the veteran continued have elevated 
liver function tests; however, the etiology of the liver 
disorder has been difficult to ascertain.  

In this regard, the Board notes the veteran was evaluated in 
the gastrointestinal clinic in June 2004 and reported his 
history of abnormal liver function tests since 1986.  He also 
reported his exposure to herbicides during service, as well 
as his history of recurrent staph infections.  After various 
lab tests were conducted, the diagnosis was chronic liver 
disease.  The examining physician also provided differential 
diagnoses, which included sarcoidosis, undiagnosed hepatitis 
C virus, and primary biliary cirrhosis.  

At the September 2003 VA diabetes mellitus examination, the 
veteran reported his history of elevated liver function tests 
since 1986.  The examiner reviewed the veteran's test results 
from the previous two years and noted that he was negative 
for hepatitis B and hepatitis C.  After examining the veteran 
and reviewing his claims file, the examiner opined that his 
elevated liver function tests are not likely caused by his 
prior history of staph aureus infection.  

Likewise, the examiner who conducted the June 2004 VA 
examination noted the veteran's history of having elevated 
liver function tests for a number of years in the form of 
elevated alkaline phosphate and liver enzymes, for which he 
had not received treatment.  After examining the veteran and 
reviewing his claims file, the examiner continued the 
diagnosis of abnormal liver function tests, cause 
undetermined, and stated that his disability is not thought 
to be due to staph infections or Agent Orange exposure.  

Although the exact etiology of the veteran's liver disorder 
is not known, the Board finds the preponderance of the 
competent and probative evidence of record militates against 
the grant of service connection for a liver disorder.  In 
making this determination, the Board considers the opinions 
rendered by the examiners who conducted the September 2003 VA 
diabetes mellitus examination and June 2004 VA examination to 
be the most competent and probative evidence of record.  As 
noted, both VA physicians reviewed the claims file, noted his 
medical history of elevated liver function tests, and 
examined the veteran prior to rendering their opinions that 
his elevated liver function tests are not likely due to 
either his staph infections or herbicide exposure.  In 
addition, the Board notes the opinions are uncontradicted, as 
there is no opposing medical evidence of record stating that 
the liver disorder is related to either in-service herbicide 
exposure or staph infection.  

Moreover, the Board notes that the VA opinions are supported 
by the other evidence of record, as there is no indication in 
the service medical records or post-service medical records 
that the veteran's liver disorder is related to his military 
service.  As noted, the SMRs are negative for any indication 
of a liver disorder and the veteran is not shown to have a 
liver disorder until November 1992, more than 15 years after 
he last served on active duty.  

The only evidence that relates the veteran's liver disorder 
to his military service is the veteran's own statements and, 
as noted, he is not competent to provide an opinion on 
medical causation or etiology.  See Espiritu, supra.  
Therefore, the Board finds there is no competent evidence of 
record which establishes that the veteran's current liver 
disorder is related to his military service in general, or 
his exposure to herbicides or recurrent staph infections 
specifically.

The Board has also considered whether presumptive service 
connection is available for any chronic diseases effecting 
the veteran's liver.  See 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  In this regard, the Board 
notes the veteran was given a differential diagnosis of 
sarcoidosis and primary biliary cirrhosis in June 2004, and 
has been recently diagnosed with cirrhosis.  See June 2004 VA 
outpatient treatment record; March 2008 private medical 
record from Dr. N.L.  However, the evidence shows he was not 
diagnosed with those disabilities until June 2004, more than 
30 years after he left active duty.  In addition, the Board 
notes the evidence shows he began having elevated liver 
function tests in 1986, which is also more than one year 
after he was separated from active duty.  Therefore, 
presumptive service connection for a chronic liver disease is 
not warranted in this case.  

In summary, the Board finds the veteran does not have a 
disease for which presumptive service connection based upon 
herbicide exposure is granted, and there is no competent 
medical evidence of record relating the veteran's liver 
disorder to his military service, including his in-service 
herbicide exposure and staph infections.  Therefore, based 
upon the reasons and bases set forth above, the Board finds 
the preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for a 
liver disorder, claimed as due to herbicide exposure and/or 
staph infections, and the benefit-of-the-doubt doctrine is 
not for application. 

4.  Diabetes Mellitus

The veteran also contends that he currently has diabetes 
mellitus, manifested by shaking, nausea, coldness of hands, 
and other symptoms, that is due to his exposure to herbicides 
in Vietnam.  

Diabetes mellitus is one of the diseases for which 
presumptive service connection is available based upon 
herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Therefore, the controlling issue is whether there is a 
competent diagnosis of diabetes mellitus in the evidentiary 
record.  After carefully reviewing the evidence, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for diabetes mellitus, as there is no 
competent medical diagnosis of diabetes mellitus in the 
record.  See Hickson, supra.  

In making this determination, the Board notes the veteran has 
consistently acknowledged that he has not been diagnosed with 
or received treatment for diabetes mellitus.  See September 
2003 VA diabetes mellitus examination; October 2005 VA 
genitourinary examination.  However, he maintains that he has 
symptoms of diabetes mellitus, including high glucose, 
shakiness, blurry vision, headaches, being overweight, 
frequent urination, and high blood pressure, and because he 
has those symptoms, he has diabetes mellitus.  See written 
statement from veteran received in October 2005.  

Although the veteran is certainly competent to provide 
evidence as to lay-observable symptoms and events, such as 
having shakiness, blurry vision, and headaches, he is not 
competent to render an opinion as to whether he currently has 
diabetes mellitus which is manifested by those symptoms.  See 
Espiritu, Jandreau, supra.  A medical professional with the 
requisite knowledge of medical principles must render such an 
opinion.  See Espiritu, supra.  

In this context, the Board notes that the record contains two 
medical opinions which state there is no evidence that the 
veteran has diabetes mellitus.  At the September 2003 VA 
diabetes mellitus examination, the veteran reported that he 
was told on one occasion that his blood sugar was in the 60s 
but that he was not on medication for diabetes and did not 
have a family history for diabetes.  The examiner noted that 
review of the veteran's electronic chart showed normal random 
blood sugars in August 2002 and August 2003, a normal 
hemoglobin A1c in August 2003, and two urinalyses in 2002 
which did not contain sugar.  After examining the veteran and 
reviewing his claims file and electronic chart, the examiner 
opined that there was no evidence of diabetes mellitus.  

Likewise, the physician who conducted the October 2005 VA 
genitourinary examination determined there was no evidence 
for diabetes, either clinically or biochemically.  That 
physician examined the veteran and reviewed his claims file, 
including medical records the veteran brought to the 
examination himself, which showed blood sugar readings in 
1986, 2003, and 2004.  The physician noted that the veteran's 
blood glucose and hemoglobin A1C values were both normal in 
September 2003 and stated that the two elevated blood sugar 
readings shown in his medical records in 1986 and 2003 were 
thought to represent alimentary glucosuria.  The examiner 
also noted the veteran thinks he has hypoglycemia, as he has 
fine tumor in both hands and eats candy or similar food to 
control it.  However, as noted, the VA examiner determined 
there was no evidence of diabetes mellitus clinically or 
biochemically, as his hemoglobin value was normal at that 
examination.  

The veteran has argued that the October 2005 lab work as to 
his blood sugar is defective because it was not based upon 
fasting blood work-up and he was not told he needed to fast 
before the examination.  He has also argued that the urine 
sample is defective because he had to drink water in order to 
obtain a specimen.  He said that the examiner told him that 
he did not review the claims file.  The veteran has argued 
that the most competent lab work is dated in November 2003 
and July 2004, which show a high blood glucose level and a 
high A1C serum, respectively.  

The Board has considered the veteran's arguments.  However, 
in evaluating the ultimate merit of this claim, we consider 
the findings and opinions rendered by the September 2003 and 
October 2005 VA examiners to be the most competent and 
probative evidence of record.  As noted above, both VA 
physicians examined the veteran, reviewed his claims file, 
and provided a rationale in support of their opinions that 
there is no evidence of diabetes mellitus.  In addition, 
their opinions are uncontradicted, as there is no medical 
evidence or opinion of record which shows the veteran has a 
current diagnosis of diabetes or which suggest that the 
findings of the September 2003 and October 2005 examinations 
are flawed in some way.  As noted, there is no indication 
that the veteran has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or what is 
established medical protocol or medically accepted facts.  
See Espiritu, supra.  Therefore, the veteran statements in 
this regard are afforded little probative value.  

In evaluating this claim, the Board also notes there is 
evidence showing the veteran has symptoms that could be 
attributed to diabetes mellitus, such as shakiness and/or 
hypoglycemia.  See November 2003 private medical record from 
Dr. A.B.  Nevertheless, there is no competent medical 
evidence of record which contains an actual diagnosis of 
diabetes mellitus or which shows that the veteran's symptoms 
are likely due to diabetes mellitus which has not been 
diagnosed.  The only evidence that relates his symptoms to a 
diagnosis of diabetes mellitus is the veteran's own 
statements.  However, as noted, the veteran is not competent 
to provide an opinion as to medical diagnoses.  See Id.  

As a result, the Board finds that the most competent and 
probative evidence of record preponderates against a finding 
that the veteran has a current diagnosis of diabetes 
mellitus.  Absent proof of the existence of the disability 
being claimed, there can be no valid claim.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  We recognize that the Court of 
Appeals for Veterans Claims has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where, as here, the overall 
evidence of record fails to support a diagnosis of diabetes, 
that holding is inapplicable.  Therefore, the veteran's claim 
must be denied.  There is no reasonable doubt to be resolved 
in his favor.

5.  Blurry Vision

The veteran is seeking service connection for blurry vision 
as secondary to herbicide exposure and/or diabetes mellitus.  
In this regard, the evidence shows he has complained of 
blurry vision that has been diagnosed as glaucoma.  See 
September 2003 VA eye examination.  

However, the Board notes that blurry vision and glaucoma are 
not one of the diseases for which presumptive service 
connection is available based upon herbicide exposure.  
Therefore, the Board finds that service connection for blurry 
vision is not warranted on a presumptive basis under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), given the 
veteran's specific diagnosis.  In addition, as discussed in 
the previous section, there is no basis on which to grant 
service connection for diabetes mellitus, and there is no 
competent evidence of record which establishes that the 
veteran's blurry vision is etiologically related to any of 
his service-connected disabilities.  Therefore, service 
connection for blurry vision or glaucoma is not warranted as 
secondary to diabetes mellitus, as the latter is not a 
service-connected disability.  See 38 C.F.R. § 3.310.  

The Board has considered whether service connection for 
blurry vision may be granted as directly related to military 
service.  However, the SMRs are negative for any complaints, 
treatment, or findings related to blurry vision or glaucoma, 
and the veteran consistently denied having eye trouble 
throughout military service.  See reports of medical history 
dated from July 1962 to April 1973.  In addition, the first 
time he is shown to complain of blurry vision was in 
September 2003, which is more than 30 years after he was 
discharged from active military service.  Moreover, the Board 
notes there is no competent medical evidence of record which 
shows that the veteran's blurry vision and/or glaucoma is 
directly related to military service.  The only evidence of 
record that links the veteran's blurry vision and/or glaucoma 
to service, to include herbicide exposure and diabetes 
mellitus, consists of his own statements.  However, as noted, 
the veteran is not competent to provide an opinion as to 
medical etiology.  See Espiritu, supra.  

Therefore, the Board finds the preponderance of the evidence 
is against the veteran's claim for service connection for 
blurry vision, to include as secondary to herbicide exposure, 
secondary to diabetes mellitus, and as directly related to 
military service.  As the preponderance of the evidence is 
against the claim, there is no reasonable doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

6.  Kidney Disorder

The veteran avers that service connection is warranted 
because he believes he has a current kidney disorder that is 
due to his exposure to herbicides during service, the staph 
infection he incurred during service, or, in the alternative, 
to aspirin he took for headaches and his service-connected 
right ankle fracture during service.  

The evidentiary record reflects that the veteran has a 
current diagnosis of hyperuricuria with nephrolithiasis.  See 
April 2007 VA outpatient treatment record; see also April 
2003 VA diabetes mellitus examination report.  He has also 
been variously diagnosed with urolithiasis and 
hydronephrosis, all of which encompass the primary symptom 
affecting his genitourinary system: recurrent calculi in his 
kidneys, gallbladder, and ureters.  See VA examination 
reports dated September 2002 and October 2005; see also 
October 2005 kidney ultrasound biopsy.  

Hyperuricuria with nephrolithiasis is not one of the diseases 
for which presumptive service connection is available based 
upon herbicide exposure.  As noted above, the Secretary of 
Veterans Affairs has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted, including renal cancer or any other disability 
affecting the kidneys.  Therefore, service connection is not 
warranted on a presumptive basis under 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6), given the veteran's specific 
diagnosis.

The Board has considered whether the veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, Brock, supra.  The 
veteran's SMRs are negative for any complaints, treatment, or 
findings related to a kidney disorder.  In this regard, the 
Board notes that the veteran consistently denied having 
kidney trouble during service and that his genitourinary 
system was consistently normal on clinical evaluation 
throughout his military service.  The first time he is shown 
to have a kidney problem after service was in December 1986, 
when an intravenous pyelogram (IVP) revealed evidence of a 
high degree of obstruction on the left side of his urinary 
tract, which was thought to be a small calculus.  Subsequent 
medical records show he was diagnosed with recurrent kidney 
stones; however, the Board finds it probative that, when the 
veteran sought treatment for his kidney stones, he 
consistently reported that he began having them in 1986, more 
than 10 years after the last time he served on active duty.  

The Board also finds it probative that there is no competent 
evidence of record which relates the veteran's current kidney 
disorder to his military service, to include any medication 
taken or staph infection incurred therein.  The veteran has 
asserted he has been told that the aspirin he took during 
service to relieve headaches and ankle pain damaged his 
kidneys, and that medical doctors have agreed that large 
quantities of aspirin can damage kidneys.  The Board has no 
reason to doubt the sincerity of the veteran's assertions in 
this regard, and notes that the evidence shows he injured his 
right ankle and suffered from severe headaches in service, 
which required a great deal of aspirin.  However, there is no 
medical evidence or opinion of record which states that the 
veteran's current kidney disorder is due to the medication he 
took during service and is supported by a complete rationale 
based upon a review of the claims file.  In this context, the 
Board notes the veteran was asked to submit evidence in 
support of his claim, and yet there is no competent medical 
evidence of record which provides a nexus between his current 
kidney disorder and any medication taken during service.  

With respect to any potential relationship between the 
veteran's kidney disorder and the staph infection he incurred 
during service, the Board notes that the examiner who 
conducted the September 2003 VA examination specifically 
stated that the veteran's nephrolithiasis is not related to 
his prior history of staph infection.  The Board finds the 
September 2003 VA opinion to be the most competent and 
probative evidence of record in this regard because the 
opinion was based upon examination of the veteran and review 
of his claims file.  The Board also notes that the September 
2003 opinion is uncontradicted, as there is no other medical 
evidence or opinion of record which suggests a relationship 
between the veteran's kidney disorder and the staph 
infections he incurred during service.  

The only evidence of record which relates the veteran's 
kidney disorder to his military service, to include herbicide 
exposure, medication, and the staph infection he incurred 
therein, is the veteran's own statements.  However, as noted, 
the veteran is not competent, as a layperson, to provide an 
opinion on matters involving medical etiology.  See Espiritu, 
supra.  Therefore, the Board finds there is no competent 
evidence of record which relates the veteran's current kidney 
disorder to his military service.  

The Board has also considered whether presumptive service 
connection is available for a chronic kidney disorder, to 
include specifically calculi of the kidneys and gallbladders.  
See 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  In this regard, we again note the evidence shows 
he has had recurrent kidney stones and gallstones throughout 
the appeal period.  However, as noted, the evidence does not 
show the veteran manifested kidney stones or gallstones 
within his first post-service year, and he has consistently 
reported that he began having kidney stones in 1986, which is 
more than 10 years after he last served on active duty.  
Therefore, service connection on a presumptive basis is not 
warranted in this case.  

As such, the Board finds the preponderance of the evidence is 
against the grant of service connection for a kidney 
disorder, to include as secondary to exposure to herbicides, 
staph infection, and aspirin taken for headaches and service-
connected right ankle fracture therein.  As the preponderance 
of the evidence is against the veteran's claim, the benefit-
of-the-doubt doctrine is not for application. 

7.  Left Leg Disorder

The veteran seeks service connection for left leg numbness 
and coldness which he believes was caused by surgical 
procedures performed on his kidneys.  At the August 2003 DRO 
hearing, the veteran testified that he has had five 
operations for his kidneys and, during one of the surgical 
procedures, he was in stirrups for six hours.  He testified 
he was told that he was in the stirrups too long, and would 
have nerve damage in his left leg as a result.  He testified 
that the nerve damage is manifested by numbness and coldness 
in his left leg, from his hip to his kneecap.  

We have carefully considered the veteran's statements as to 
the etiology of his left leg numbness and coldness.  However, 
while he has asserted that he was told his symptoms were due 
to the surgeries performed on his kidneys, there is no 
medical evidence of such in the record.  Moreover, 
entitlement to service connection for a kidney disorder has 
not been established.  Therefore, in order to grant service 
connection in this case, there must be evidence showing the 
veteran's claimed left leg numbness and coldness is related 
to his military service, to include as secondary to a 
service-connected disability.  The Board finds the 
preponderance of the evidence is against a grant of service 
connection for left leg numbness and coldness.  

Review of the record reveals there is no competent evidence 
of record which shows that the veteran has left leg numbness 
and coldness that is due to his military service.  The SMRs 
do not show any complaints, treatment, or findings related to 
a condition manifested by left leg numbness and coldness, and 
we find it probative that the veteran did not register any 
pertinent complaint as to his left leg, and clinical 
evaluation of his lower extremities was normal, at his 
enlistment and separation examinations in July 1962 and May 
1969, respectively.  Also probative is an April 1973 report 
of medical examination, which was conducted during one the 
veteran's periods of ADT, and is also negative for any 
complaints or diagnosis of a left leg abnormality manifested 
by numbness and coldness.  

The post-service medical records contain only one instance 
when the veteran complained of left leg numbness and 
coldness.  An August 2003 VA outpatient treatment record 
reflects the veteran complained of numbness from his left 
knee to his hip and in his right arm; however, no diagnosis 
was rendered at that time, and there are no additional post-
service medical records which contain complaints or treatment 
for left leg numbness and coldness.  In this regard, the 
Board notes the evidence shows the veteran has consistently 
complained of, and received treatment for, recurrent 
cellulitis in his left lower extremity.  However, he has 
consistently reported that the cellulitis affects the lower 
half of his left leg, as opposed to from his knee to hip, and 
the evidence does not show that the cellulitis is manifested 
by neurological symptoms, such as numbness or coldness.  See 
VA examinations dated in September 2003 (diabetes mellitus 
and bones); VA outpatient treatment records dated July, 
September, November, and December 2003.  In addition, the 
Board notes the evidence does not contain a competent medical 
opinion which provides a diagnosis of a condition manifested 
by left leg numbness and coldness and relates that diagnosis 
to the veteran's military service or a service-connected 
disability.  

Without competent evidence showing a current diagnosis of a 
condition manifested by left leg numbness and coldness, as 
well as competent opinion evidence relating that diagnosis to 
the veteran's military service, the veteran's claim for 
service connection must be denied, to include on the basis of 
either causation or aggravation by a service-connected 
disability.  Therefore, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
left leg numbness and coldness, claimed as secondary to a 
kidney disorder, and the benefit-of-the-doubt doctrine is not 
for application.  See Gilbert, 1 Vet. App. at 55.


8.  Right Ear Hearing Loss

The veteran has asserted that service connection for right 
ear hearing loss is warranted because he suffered significant 
noise exposure during his service as an aviation pilot in the 
Army.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

Upon review of the pertinent evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for right ear hearing loss.  The 
veteran's SMRs are negative for any complaints, treatment, or 
findings related to hearing loss.  In addition, several 
audiometric examinations were conducted throughout the 
veteran's military service and the veteran's hearing was 
consistently normal.  See reports of medical examination 
dated July 1962, January, July, and November 1965, July 1967, 
July 1968, May 1969, and April 1973.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held where there [is] 
no evidence of the veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, 5 Vet. App. 155, 160 (1993) 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

In this case, however, the pertinent evidence of record shows 
the veteran does not have impaired hearing in his right ear 
as defined by VA.  See 38 C.F.R. § 3.385.  Although he was 
diagnosed with moderate high frequency sensorineural hearing 
loss at the August 2002 VA examination, audiometric 
examination of his right ear did not reveal auditory 
thresholds of 40 decibels or greater in any of the 
frequencies, or auditory thresholds of 26 decibels of greater 
in at least three of the frequencies.  In addition, speech 
recognition in his right ear was 100 percent.  See Id.  The 
veteran was asked to submit evidence in support of his claim, 
and yet there is no other medical evidence of record which 
shows that his right ear hearing impairment meets the 
criteria for the grant of service connection for hearing 
loss.  

In rendering this decision, the Board notes with admiration 
the veteran's service as an aviation pilot in the Army and 
also notes that he was exposed to acoustic trauma in service.  
However, without evidence of in-service hearing loss or post-
service hearing loss in the right ear that meets the criteria 
of 38 C.F.R. § 3.385, the veteran's claim for service 
connection for right ear hearing loss must be denied.  

Service connection for bilateral hearing loss on a 
presumptive basis is not available in this case, because 
there is no indication in the evidence of record that the 
veteran manifested an organic disease of the nervous system, 
including sensorineural hearing loss, to a compensable degree 
within his first post-service year.  See 38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  In this 
regard, the Board again notes that at the veteran's hearing 
was consistently normal during service and there is no 
competent evidence of record which shows he manifested a 
impaired hearing in his right ear, as defined by VA, at any 
point after service.  

Therefore, based on the foregoing, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for right ear hearing loss and the benefit-of-the-
doubt doctrine is not for application. 

9.  Heart Disability

The veteran's service medical records are negative for any 
complaints, treatment, or findings related to a chronic heart 
disability.  He consistently denied having heart trouble 
during service, and there were no heart abnormalities found 
on any of the examinations conducted during service.  

The first time the veteran is shown to have a heart problem 
was in September 1991, when he presented for treatment 
complaining of palpitations after being exposed to paint 
stripper five days before.  The diagnosis was chest 
congestion and palpitations due to exposure to methanol 
exposure, and the examiner noted there was no 
electrocardiogram (ECG) evidence of abnormality and that 
there was no arrythmia present.  Thereafter, the veteran 
began complaining of an irregular heart beat.  See private 
medical records dated August 1994 and October 1995; August 
2003 VA outpatient treatment record.  

The examiner who conducted the August 2002 VA aid and 
attendance examination noted the veteran's history of having 
palpitations in 1991, but also noted that, on examination, 
there was regular rate and rhythm, without any murmurs, rubs, 
or gallops.  See also September 2003 VA diabetes mellitus 
examination report.  As to a diagnosis, the August 2002 VA 
examiner stated there was no history of current heart 
symptomatology, and noted that the veteran's ECG was normal.  

Later, the examiner who conducted the September 2003 VA 
diabetes mellitus examination noted the veteran denied having 
any form of coronary artery disease but reported having 
infrequent irregularity of his heart or some form of cardiac 
arrythmia up to 100 times a day since the 1990s.  The 
examiner noted, however, that he was unable to find 
documentation of such in the records.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for a heart disability.  In making this 
determination, the Board finds probative that the veteran's 
SMRs are negative for any complaints or diagnosis of a heart 
disability, and the first time the veteran is shown to have 
any heart problem as more than 10 years after his last period 
of active duty service in December 1973.  This gap of years 
in the record militates against a finding that he suffered an 
injury or disease during service which caused a chronic heart 
disability, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

This gap in the record also weighs against a finding that the 
veteran manifested cardiovascular-renal disease within one 
year after his last period of active military service.  
Therefore, presumptive service connection for cardiovascular-
renal disease is not warranted.  38 U.S.C.A. § 1101(3); 
38 C.F.R. §§ 3.307(a); 3.309.  

In addition, the Board notes that, while the evidence 
documents the veteran's complaints of an irregular heart 
beat, there is no competent evidence which shows the veteran 
has been diagnosed with a heart abnormality to which the 
veteran's irregular heart beat can be attributed.  In this 
regard, the examiner who conducted the June 2004 VA 
examination noted that it had been suggested in the past that 
the veteran had heart disease with an enlarged heart and 
irregular rhythm; however, the preponderance of the evidence 
shows the veteran's heart is not enlarged and he has a 
regular heart rate and rhythm.  See private medical records 
dated January 1992, May and August 1994, and October 1995; 
see also VA examination reports dated September 2002, 
September 2003, and October 2005; VA outpatient treatment 
records dated October and November 2003, April 2004.  In this 
context, no medical professional has ever attributed the 
veteran's complaints of an irregular heart beat to an 
underlying disability which is due to his military service.  

In this regard, the Board again refers to the August 2002 VA 
aid and attendance examination, conducted to determine 
whether the veteran had various disabilities, including a 
heart disability, related to his military service.  As noted, 
the August 2002 VA examiner found no history of current heart 
symptoms, despite the veteran's complaints of heart 
palpitations, and there is no competent evidence of record 
which shows the veteran suffered an event, injury, or disease 
in service to which his claimed heart disability may be 
attributed.  Therefore, the Board finds an additional VA 
examination and/or opinion is not necessary in this case.  

The only evidence of record which relates the veteran's 
claimed heart disability to service consists of his own 
statements and, as discussed above, he is not competent to 
provide an opinion as to matters involving medical diagnosis 
or medical etiology.  See Jandreau, Espiritu, supra.  
Therefore, the Board finds there is no competent and 
probative evidence of record which indicates that the 
veteran's current heart disability is causally related to his 
period of active military service.  

As a result, the Board finds the preponderance of the 
evidence is against the grant of service connection for a 
heart disability and the benefit-of-the-doubt doctrine is not 
for application.  

10.  Pneumonia

The SMRs are negative for any complaints, treatment, or 
findings related to pneumonia or any other lung disability.  
In fact, the veteran's lungs and chest were normal on every 
clinical examination conducted throughout his military 
service.  

The post-service medical evidence reflects the veteran has 
consistently reported having episodes of pneumonia throughout 
his entire life, including a severe bout at age 16, before 
service.  See September 2002 VA aid and attendance 
examination; September 2003 VA diabetes mellitus examination.  
At the September 2002 VA examination, the veteran reported 
that he has not had any problems since he was 16, and denied 
having any respiratory complaints at the time.  However, in 
December 2003, he was diagnosed with pneumonia after 
complaining of on-going productive cough with wheezing and 
reporting his history of recurrent pneumonias.  In February 
2004, the veteran presented for treatment complaining of 
cough, wheezing, and chest congestion, and also reported that 
he had pneumonia about three months before.  The impression 
was bronchitis.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for pneumonia.  We note that the 
veteran has consistently reported having a life-long history 
of recurrent pneumonia, including a serious case when he was 
16.  However, as noted, there is no indication on his 
entrance examination report in July 1962 that he had 
pneumonia; nor is there clear and unmistakable evidence of 
record which shows pneumonia existed prior to service and was 
aggravated therein.  Therefore, the veteran is presumed to 
have been in sound condition when he entered service.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In evaluating the ultimate merit of the veteran's claim, the 
Board notes that it is highly significant, in terms of the 
origin of a chronic lung disability, including pneumonia, 
that he registered no pertinent complaint, and the clinical 
evaluation of his lungs and chest were normal, at his 
entrance and separation examinations in July 1962 and May 
1969, respectively, as well as at all other examinations 
conducted during his military service.  See also April 1973 
report of medical examination.  In addition, the Board finds 
it probative that more than 20 years passed between the time 
the veteran last served on active duty and was first shown to 
have a diagnosis of pneumonia.  As a result, this gap of 
years in the record militates against a finding that the 
veteran suffered an injury or disease during service that 
caused a chronic disorder, and also rebuts any assertion of 
continuity of symptomatology since separation from service.  
See 38 C.F.R. § 3.303(b); see also Maxson, supra.  

It is also deemed probative that, although the veteran has 
been diagnosed with pneumonia, no medical professional has 
ever related his pneumonia to military service or any of his 
service-connected disabilities.  In fact, the examiner who 
conducted the September 2003 VA examination noted there were 
no records of pneumonia in the veteran's claims file, and 
stated that it sounded as if the veteran had community-
acquired pneumonia, as opposed to pneumonia incurred as a 
result of his military service.  The only evidence of record 
linking the veteran's lung problems to service is his own 
statements.  Again, he is competent to testify as to lay-
observable events, symptoms, and the like, but does not 
appear to have the requisite knowledge of medical principles 
that would permit him to render a medical diagnosis or 
provide an opinion regarding medical etiology.

Therefore, with no competent and probative medical evidence 
indicating that the veteran's current pneumonia is causally 
related to his period of active military service, the claim 
for service connection must be denied.  See Hickson, supra.  
The preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for 
pneumonia, and the benefit-of-the-doubt doctrine is therefore 
inapplicable. 


B.  Increased Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

1.  Tinnitus

Service connection for tinnitus was established in December 
2002, and the RO assigned a 10 percent disability evaluation 
under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2002).  In 
April 2003, the veteran requested a higher disability rating 
for service-connected tinnitus by essentially requesting a 
separate 10 percent rating for each ear.  See written 
statements from veteran received in April 2003 and April 
2006.  In a May 2003 rating decision, the RO denied the 
veteran's claim because under DC 6260 there is no provision 
for assignment of a separate 10 percent rating for tinnitus 
of each ear.  The veteran submitted written statements that 
were accepted as a timely NOD and substantive appeal as to 
his claim for an increased rating for service-connected 
tinnitus, and his claim was certified to the Board.  See 
written statements from veteran received in January 2004 and 
March 2004; see also April 2006 written statement.  

DC 6260 was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2 (2007).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court of 
Appeals for Veterans Claims reversed a Board decision which 
had found that, under pre-June 2003 regulations, no more than 
a single 10 percent rating could be provided for tinnitus, 
whether perceived as bilateral or unilateral.  The Court held 
that pre-1999 and pre-June 13, 2003, versions of DC 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the U.S. Court 
of Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that might ultimately be overturned on 
appeal, the Secretary of Veterans Affairs imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent was sought.

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's longstanding interpretation of DC 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
U.S. Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations is 
entitled to substantial deference by the courts as long as 
that interpretation is not plainly erroneous or inconsistent 
with the regulations.  Id. at 1349-50.  Finding that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of DC 6260 is plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Veterans Court had erred in not deferring 
to VA's interpretation.

As a consequence of the Federal Circuit's holding, on July 
10, 2006, the Secretary rescinded the stay which had been 
imposed on all claims affected by Smith, and directed the 
Board to resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10 percent disability rating is the maximum rating 
available under DC 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  
Therefore, the veteran's claim for separate 10 percent 
ratings for each ear for his service-connected tinnitus must 
be denied under both the new and old versions of the 
regulation.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, supra.

2.  Right Knee

Entitlement to service connection for residuals of right 
distal fibula fracture with degenerative joint disease of the 
right knee, as secondary to service-connected residuals of 
right ankle fracture with degenerative joint disease, was 
established in July 2004, and the RO assigned a 10 percent 
disability rating pursuant to 38 C.F.R. § 4.71a, DC 5262, 
effective March 27, 2002.  At that time, the RO considered 
evidence which showed the veteran had tenderness to palpation 
over the right knee and assigned the 10 percent rating based 
upon functional loss due to pain.  

The veteran has asserted that his service-connected right 
knee disability warrants a disability rating higher than 10 
percent.  The Board will proceed to evaluate the veteran's 
disability under all potentially applicable diagnostic codes, 
including DC 5262, under which the disability is currently 
rated.  

Under DC 5262, a 10 percent rating is warranted for malunion 
of the tibia and fibula with slight knee or ankle disability; 
a 20 percent rating is warranted for malunion of the tibia 
and fibula with moderate knee or ankle disability; a 30 
percent rating is warranted for malunion of the tibia and 
fibula with marked knee or ankle disability; and a 40 percent 
rating is warranted for nonunion of the tibia and fibula with 
loose motion and requiring a brace.  

Review of the pertinent evidence shows the veteran's right 
knee disability is manifested by occasional pain and 
crepitus.  At the August 2002 VA bones examination, the 
veteran reported that he has right knee pain off and on.  On 
clinical evaluation, there was palpable pain over the 
posterior tibial tendon insertion site on the tibia, but 
there were no instabilities to anterior, posterior, medial, 
or lateral stressing.  The veteran was able to demonstrate 
flexion to 130 degrees and full extension, but the examiner 
noted he had some transient pain with movement.  There were 
normal knee reflexes, with no decrease in sensation from the 
knee down.  As to diagnosis, the examiner noted an 
essentially normal examination.  

The other pertinent medical evidence of record consistently 
shows the veteran does not have effusion into his right knee 
joint, but occasionally has crepitus.  In September 2002, he 
was able to demonstrate normal extension and flexion to 150 
degrees.  See April 2002 private medical record from Dr. 
B.F.; November 2003 VA outpatient treatment record.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of a disability rating 
higher than 10 percent for the veteran's service-connected 
residual right knee disability.  In making this 
determination, the Board again notes the evidence shows the 
veteran's disability is manifested by slightly limited range 
of motion with occasional pain and crepitus, which the Board 
finds more nearly approximates the level of disability 
contemplated by the 10 percent rating under DC 5262, for a 
slight knee disability.  A higher disability rating is not 
warranted because there is no competent evidence of record 
which contains findings that show or more nearly approximate 
a moderate or severe knee disability.  

In this regard, the Board has considered the veteran's 
service-connected residual right knee disability under all 
potentially applicable diagnostic codes; however, the 
preponderance of the evidence reflects that the veteran has 
never had ankylosis as contemplated in the rating criteria, 
recurrent subluxation or lateral instability, or genu 
recurvatum in his right knee joint.  Therefore, DCs 5256, 
5257, and 5263 are not for application in this case.  

Under DC 5258, dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint 
warrants a 20 percent rating.  Under DC 5259, removal of 
symptomatic semilunar cartilage warrants a 10 percent rating.  

A June 1998 statement from Dr. P.E.K. reflects that the 
veteran "likely has a tear of the medial meniscal 
cartilage."  Although there is evidence suggesting a medial 
meniscal tear, the Board notes there is no medical evidence, 
specifically X-ray or MRI evidence, which confirms that the 
veteran actually had a medial meniscal tear in his right knee 
joint.  Even if we were to assume that he indeed has a medial 
meniscal tear in his right knee, there is no competent 
evidence of record which shows that his meniscus tear is 
manifested by locking or effusion into the joint.  In fact, 
private medical records dated from June to December 1998 
reflect that the veteran did not have knee joint effusion, 
and there is no evidence showing that he has ever complained 
of locking in his right knee joint.  See also April 2002 
private medical record from Dr. B.F.; August 2002 VA 
examination report.  

The preponderance of the evidence reveals the veteran has 
never had limitation of flexion or extension in his right 
knee which would warrant a disability rating higher than 10 
percent.  Under DC 5260, limitation of flexion warrants a 
noncompensable (zero percent) rating when limited to 60 
degrees; a 10 percent rating when limited to 45 degrees, a 20 
percent rating when limited to 30 degrees, and a 30 percent 
rating when limited to 15 degrees.  Under DC 5261, limitation 
of extension warrants a noncompensable rating when limited to 
5 degrees, a 10 percent rating when limited to 10 degrees, a 
20 percent rating when limited to 15 degrees, a 30 percent 
rating when limited to 20 degrees, a 40 percent rating when 
limited to 30 degrees and a 50 percent rating when limited to 
45 degrees.  

As noted, the August 2002 VA bones examination report shows 
the veteran was able to demonstrate flexion to 130 degrees 
and full extension to zero degrees, and there is no other 
evidence of record which shows the veteran has ever 
manifested limitation of motion which warrants a compensable 
disability rating.  Therefore, the Board finds that DCs 5256, 
5260, and 5261 do not assist the veteran in obtaining a 
disability rating higher than 10 percent.  

The Board has also considered the veteran's residual right 
knee disability under DC 5003, for degenerative arthritis, 
since the June 2004 VA examination report contains a 
diagnosis of degenerative joint disease of the right knee.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note 1 accompanying DC 5003 states that the 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based upon limitation of motion.  

In evaluating the veteran's claim under DC 5003, the Board 
again notes that the veteran has never demonstrated 
limitation of motion which would warrant a compensable 
disability rating under DCs 5260 and 5261.  The Board also 
notes the evidence of record, namely the August 2002 VA 
examination report, shows the veteran has limitation of 
motion in flexion that is objectively confirmed by painful 
motion.  Therefore, a separate 10 percent rating is warranted 
under DC 5003.  However, the Board notes that the current 10 
percent rating was assigned based upon functional loss due to 
pain and, thus, contemplates the veteran's limited and 
painful motion.  The veteran's service-connected residual 
right knee disability does not involve two or more major or 
minor joint groups.  Therefore, DC 5003 does not assist the 
veteran in obtaining a disability rating higher than 10 
percent.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40.  As 
noted above, at the August 2002 VA examination, the veteran 
was noted to have some pain with movement transiently.  
However, the examiner who conducted the August 2002 VA 
examination did not provide an opinion as to any additional 
functional limitation due to pain.  The Board finds no 
prejudice to the veteran in this regard, however, because, as 
discussed above, any additional functional limitation the 
veteran experiences due to pain, weakness, fatigability, or 
incoordination is contemplated in the 10 percent rating 
currently assigned under DC 5262.  Therefore, an increased 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, supra.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
staged rating for his service-connected disability, as the 
Court indicated can be done in this type of case.  However, 
upon reviewing the longitudinal record in this case, the 
Board finds that at no time since the filing of the veteran's 
claim for service connection has his right knee disability 
been more disabling than as currently rated under this 
decision.

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  The 
preponderance of the evidence is against the grant of an 
initial disability rating higher than 10 percent for 
residuals of right distal fibula fracture with degenerative 
joint disease of the right knee, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. at 
55. 

3.  Lumbar Spine

Entitlement to service connection for residuals of lumbar 
spine injury, as secondary to service-connected residuals of 
a right ankle fracture with degenerative joint disease, was 
established in August 2004, and the RO assigned a 10 percent 
rating pursuant to 38 C.F.R. § 4.71a, DC 5299-5239, effective 
from March 27, 2002.  In granting the 10 percent rating, the 
RO considered VA examination reports dated in August 2002 and 
August 2004, which contained findings the RO determined were 
mild symptoms associated with intervertebral disc syndrome.  

The veteran asserts that his service-connected lumbar spine 
disability warrants a disability rating higher than 10 
percent.  

The Board notes that in 2003, during the pendency of the 
veteran's claim and appeal, amendments were made to the 
rating criteria evaluating disabilities of the spine, 
including lumbosacral strain.  See 68 Fed. Reg. 51,454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 
5243 (2007)).  This amendment and a subsequent correction 
were made effective from September 26, 2003.  The rating 
criteria for evaluating intervertebral disc syndrome were 
also revised previously, effective from September 23, 2002.  
See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); (codified at 
38 C.F.R. § 4.71a, DC 5293 (2007)).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  A review of the record 
demonstrates that the RO considered the old and new rating 
criteria, and the veteran was made aware of the changes.  See 
Bernard v. Brown 4 Vet. App. 384 (1993).  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the degree that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6.  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

As noted, the veteran's service-connected disability is rated 
10 percent disabling under DC 5299-5239.  His lumbar spine 
disability is manifested by several disorders, including 
degenerative disc disease and spondylosis.  His specific 
disability is not listed on the Rating Schedule, and the RO 
assigned DC 5299-5239 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded as the first two numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20.  
The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.71, DC 5239, for spondylolisthesis or 
segmental instability, which is rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  In 
this regard, the Board notes that, prior to September 2003, 
spondylolisthesis or segmental instability did not have its 
own separate disability code.  Nonetheless, we will evaluate 
the veteran's service-connected lumbar spine disability under 
all potentially applicable diagnostic codes in effect prior 
to and as of September 2003.  

Prior to September 2003, limitation of motion of the lumbar 
spine warranted a 10 percent rating if slight; a 20 percent 
rating if moderate; and a 40 percent rating if severe.  See 
38 C.F.R. § 4.71a, DC 5292.  

Prior to September 2003, a noncompensable rating was 
warranted for intervertebral disc syndrome, postoperative, 
cured; a 10 percent rating was warranted for mild 
intervertebral disc syndrome; a 20 percent rating was 
warranted for moderate intervertebral disc syndrome, with 
recurring attacks; a 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief; and a 60 percent rating was 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.  

Prior to September 2003, a noncompensable rating was 
warranted for lumbosacral strain with only slight subjective 
symptoms; a 10 percent rating was warranted for lumbosacral 
strain with characteristic pain on motion; a 20 percent 
rating was warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and a 40 percent rating was 
warranted for severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, DC 5295.  

Under the amendment to the Rating Schedule that became 
effective in September 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5343 (2007).  The criteria for the 
General Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) are as follows, in part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

        100%	Unfavorable ankylosis of the entire spine;
        50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;
20%	Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  
10%	Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 
85 degrees or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of 
the height

Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, 
bowel or bladder
impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2007).

Review of the pertinent evidence of record reveals the 
veteran's service-connected lumbar spine disability is 
manifested by pain and tenderness at the L5-S1 area, with 
limited range of motion.  See August 2002 VA examination 
report; see also April 2002 private medical record from MDSI 
Physician's Group; VA outpatient treatment records.  

At the August 2002 VA examination, the veteran was able to 
demonstrate flexion to 90 degrees, lateral rotation to 30 
degrees bilaterally, and rotation to 70 degrees.  The veteran 
was able to hyperextend his back to 5 degrees, and he 
demonstrated all movements without complaints of pain.  The 
VA examiner noted the veteran had muscle spasms without any 
neurological findings and estimated that the veteran would 
lose between five and 10 percent of range of motion, 
strength, coordination, and fatigue due to his muscle spasms.  
An April 2002 private medical record reflects the veteran was 
able to demonstrate flexion to 80 degrees, extension to 30 
degrees, and lateral flexion to 30 degrees.  The other 
pertinent evidence of record show the veteran has been 
diagnosed with degenerative disc disease and spondylosis.  
See VA outpatient treatment records and X-ray reports; see 
also August 2004 VA examination report.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of an initial disability 
rating higher than 10 percent for service-connected residuals 
of a lumbar spine disability.  

In evaluating the veteran's claim under DC 5292, in effect 
prior to September 2003, the Board finds the preponderance of 
the evidence show the has demonstrated no more than slight 
limitation of motion in his lumbar spine.  In making this 
determination, we note the evidence shows he has consistently 
demonstrated normal extension, lateral rotation and lateral 
flexion, and flexion has been limited to no less than 80 
degrees.  Therefore, the Board finds the veteran has no more 
than slight limitation of motion in his lumbar spine and, 
thus, warrants no more than a 10 percent rating under DC 5292 
(2002).  

In evaluating the veteran's claim under DC 5293, in effect 
prior to September 2003, the Board notes that the competent 
and probative evidence of record does not reflect, nor does 
the veteran allege, that he has had incapacitating episodes 
associated with intervertebral disc syndrome as contemplated 
by the rating criteria.  The evidence does not contain any 
indication that the veteran has had acute signs and symptoms 
of intervertebral disc syndrome that required bed rest 
prescribed by a physician or treatment by a physician for a 
total duration of at least one week but less than four weeks 
at any point during the appeal period.  Therefore, the Board 
finds that DC 5293 (2002) does not assist the veteran in 
obtaining a disability rating higher than 10 percent.  

In evaluating the veteran's claim under DC 5295, in effect 
prior to September 2003, the Board finds the veteran's 
current symptoms do not assist him in obtaining a higher 
disability rating.  The evidence shows the veteran has pain 
associated with his service-connected lumbar spine disability 
and that he has reported experiencing pain in his back from 
different movement and positions.  The evidence also shows 
the veteran has muscle spasms in his back; however, the 
evidence does not reflect that he has loss of lateral spine 
motion as he has consistently demonstrated normal lateral 
motion in his lumbar spine.  See April 2002 private medical 
record; August 2002 VA examination report.  Likewise, the 
evidence does not show that he has symptoms that more nearly 
approximate severe lumbosacral strain manifested by symptoms 
such as listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending, 
loss of lateral motion.  Therefore, the Board finds DC 5295 
(2002) does not assist the veteran in obtaining a disability 
rating higher than 10 percent.  

The Board has considered evaluation of the veteran's back 
disability under all other potentially appropriate diagnostic 
codes to determine whether an evaluation higher than 10 
percent can be assigned.  However, he has never been found to 
have residuals of vertebral fracture, complete bony fixation 
of the spine, ankylosis of the cervical, dorsal, or lumbar 
spine, sacro-iliac injury and weakness.  Therefore, 38 C.F.R. 
§ 4.71a, DCs 5285 to 5291 and 5293 (2001 & 2002) are not for 
application.  

Under the schedular criteria in effect as of September 2003, 
the Board finds that an evaluation in excess of 10 percent is 
not shown to be appropriately assignable under the general 
rating formula.  The evidence has not demonstrated the 
symptoms or criteria necessary to warrant a higher evaluation 
under the current General Rating Schedule for Diseases and 
Injuries of the Spine.  In this regard, the Board again notes 
that the evidence shows the veteran's range of motion is only 
limited in flexion to no less than 80 degrees.  In addition, 
while the evidence shows the veteran has muscle spasms, there 
is no indication that his spasms are severe enough to result 
in abnormal gait or abnormal spinal contour.  

In this regard, the Board notes the evidentiary record 
contains a December 1986 intravenous pyelogram, which 
revealed mild right-sided scoliosis; however, the Board notes 
this evidence is dated prior to the effective date of the 
grant of service connection for the lumbar spine disability, 
and the more recent evidence of record does not reflect that 
the veteran continues to have a diagnosis of scoliosis.  Even 
we assumed the veteran still has scoliosis, there is no 
indication that his scoliosis was caused by muscle spasm or 
guarding severe enough to cause such a spinal contour 
abnormality.  Finally, the evidence indicates the veteran 
does not have ankylosis, which is when the spine is fixed in 
flexion or extension and is accompanied by other symptoms.  
In this regard, the evidence shows the veteran has movement 
of the spine in the planes of excursion (forward flexion, 
backward extension, lateral flexion and rotation) tested, 
which clearly indicates he does not have ankylosis.  
Therefore, a rating in excess of 10 percent cannot be awarded 
for the veteran's service-connected lumbar spine disability 
under the General Rating Formula.

The Board has considered the veteran's service-connected 
lumbar spine disability in light of DC 5003, for degenerative 
arthritis, as an October 2005 kidney ultrasound biopsy 
revealed multi-level degenerative disc disease.  See also 
January 1999 X-ray report; August 2004 statement from Dr. 
G.B.  However, as noted, the veteran has demonstrated 
limitation of motion that is compensable under DC 5292, in 
effect prior to September 2003, and the current rating 
criteria provided under the General Rating Formula for 
Diseases and Injuries of the Spine, although his limitation 
of motion does not warrant an increased rating under those 
codes.  The Board notes that DC 5003 does not otherwise 
assist the veteran in obtaining a higher evaluation.  
Therefore, 38 C.F.R. § 4.71a, DC 5003 (2007) is not for 
application in this case.  

The Board also notes that the competent evidence of record is 
negative for any subjective complaints, or objective 
findings, of any neurologic manifestations associated with 
the veteran's lumbar spine disability.  Therefore, a separate 
rating based on neurological abnormalities is not warranted 
under the schedule for rating intervertebral disc syndrome 
that became effective in September 2002 or under the criteria 
for rating diseases of the spine that became effective in 
September 2003.  

The Board has considered the veteran's functional loss due to 
pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45.  See DeLuca, supra.  Within this context, the Board 
notes that the evidence of record, including the August 2002 
VA examination report, reflects that the veteran is able to 
demonstrate range of motion in all planes of excursion 
without any complaints of pain.  However, the examiner who 
conducted the August 2002 VA examination noted the veteran 
had muscle spasms and stated that it is within normal limits 
to believe that the veteran would lose between five and 10 
percent of range of motion, strength, coordination, and 
fatiguability due to his muscle spasms.  Although the VA 
examiner estimated the veteran's additional functional loss 
due to muscle spasms, any additional functional impairment, 
to include any loss due to muscle spasms, is contemplated in 
the 10 percent rating currently assigned.  In this regard, 
the Board notes that the 10 percent rating was assigned based 
upon the veteran's mild symptoms of intervertebral disc 
syndrome, and he has not demonstrated any additional 
objective manifestations, such as limitation of motion, 
ankylosis, or painful motion, which would warrant an 
increased rating or the 10 percent rating currently assigned.  
Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the veteran has functional 
limitation which warrants an evaluation in excess of 10 
percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
staged rating for his service-connected disability.  However, 
upon reviewing the longitudinal record in this case, the 
Board finds that, at no time since the inception of this 
appeal, has the veteran's lumbar spine disability been more 
disabling than as currently rated under the present decision.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an initial 
disability rating higher than 10 percent for service-
connected residuals of lumbar spine disability, and the 
benefit-of-the-doubt is not for application.  


4.  Hearing Loss

Entitlement to service connection for hearing loss affecting 
the left ear was established in May 2003, and the RO assigned 
a noncompensable (zero percent) disability rating pursuant to 
38 C.F.R. § 4.85, DC 6100, effective from March 27, 2002.  
The veteran is seeking a higher initial disability rating for 
his service-connected left ear hearing impairment.  

With respect to the disability rating for service-connected 
left ear hearing loss, the Board notes that disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 20 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hertz (Hz).  
The rating schedule establishes eleven different auditory 
acuity levels, designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Table VI, Diagnostic Code (DC) 6100 (2007).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of Level I.  
38 C.F.R. § 4.85(f).  In this regard, the Board notes that 
the veteran's right ear hearing impairment is not service-
connected, and, hence, for purposes of rating service-
connected hearing loss in the left ear, the right ear is 
deemed to have no hearing impairment.  

Summary information accompanying the rating criteria for 
evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," they do not constitute liberalizing provisions.  
38 C.F.R. § 4.86.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, or where the pure tone 
thresholds are 30 decibels or less at 1000 Hz and 70 decibels 
or more at 2000 Hz.  Id.  

In evaluating the merit of the veteran's claim, the Board 
notes that the most competent and probative evidence of 
record consists of an August 2002 VA audiological 
examination, which also represents the most current evidence 
of record.  The results of the August 2002 audiological 
examination indicate there was an average pure tone threshold 
in the veteran's left ear of 20 decibels, with speech 
recognition of 100 percent.  Evaluating these test scores 
using Table VI shows that the veteran's hearing acuity is at 
Level I in his left ear and, as discussed above, for purposes 
of the single-ear hearing loss rating, is deemed to have 
Level I hearing loss in his right ear (because the right ear 
is not service-connected).  This results in a noncompensable 
(zero percent) disability rating.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2007).  

The Board has also considered the veteran's service-connected 
left ear hearing loss under 38 C.F.R. § 4.86, for exceptional 
patterns of hearing impairment.  However, the evidence of 
record does not show that the veteran's left ear hearing loss 
fits the requirements of an unusual pattern of hearing 
impairment because he does not have a pure tone threshold of 
55 decibels or more in all four frequencies in his left ear.  
Therefore, 38 C.F.R. § 4.86 is not for application in this 
case.  

Therefore, the most competent and probative evidence of 
record shows the veteran's service-connected left ear hearing 
loss, as reflected on Table VII of 38 C.F.R. § 4.85, is 
entitled to a zero percent evaluation, and no more.  In order 
to be assigned a 10 percent disability rating, the veteran 
would need at least Level III in one ear and Level IV in the 
other.  The pertinent evidence of record does not reflect 
that level of disability.  

As above, under the Court's holding in Fenderson, the Board 
has considered whether the veteran was entitled to a staged 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  The longitudinal 
record in this case discloses that, at no time since the 
filing of the veteran's claim for service connection, in May 
2002, has his hearing loss disability been more disabling 
than as currently rated under the present decision.

We find that the evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran.  As the evidence preponderates 
against the claim for an initial compensable evaluation for 
the veteran's service-connected left ear hearing loss, the 
benefit-of-the- doubt doctrine is inapplicable, and the 
veteran's claim must be denied.  38 U.S.C.A. § 5107(b); See 
Gilbert, 1 Vet. App. at 55.

C.  Effective Date Claims

Generally, the effective date of an evaluation and award of 
compensation based on an original claim or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  If service connection is granted based on 
a claim received within one year after separation from active 
duty, the effective date will be the day following 
separation.  Id.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155.  The governing regulation, 38 C.F.R. § 3.155, provides 
as follows: "(a) Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by [VA], from a claimant . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it [the 
formal claim] will be considered filed as of the date of 
receipt of the informal claim."


1.  Service-Connected Disabilities

The veteran contends that the effective date for the grant of 
service connection for all of his service-connected 
disabilities should be from 1991, the first time he sought 
entitlement to VA disability benefits.  In this regard, the 
veteran has asserted that, after suffering injuries in 1991 
and 1998, he contacted VA to obtain benefits for the injuries 
suffered and other disabilities he felt were related to his 
military service.  In support of this argument, he asserts he 
has been awarded service connection for several disabilities 
that were incurred as a result of the 1991 and 1998 injuries, 
including residuals of a lumbar spine injury.  He argues that 
his attempts to obtain benefits in 1991 and 1998 were 
informal claims for benefits, and that VA did not provide the 
necessary forms in order for him to perfect a formal claim.  
See October 2005 written statement from the veteran.  

The veteran served on active duty from July 1962 to November 
1965 and had several periods of ADT between March 1972 and 
December 1973.  The last time he served on active duty was in 
December 1973.  On March 27, 2002, the veteran submitted a 
written statement indicating an intent to apply for VA 
compensation benefits for several disabilities he believed 
were related to his military service.  His formal claim was 
received on April 5, 2002.  Throughout the claim and appeal 
period, the veteran has been awarded service connection for 
several disabilities, all of which are effective from March 
27, 2002.  

While the veteran has argued that the effective date for the 
grant of entitlement to service connection should date back 
to 1991, the year he says he initially sought VA compensation 
benefits, the record is devoid of any communication from the 
veteran, between the time he last served on active duty in 
December 1973 and March 27, 2002, which indicated an intent 
or desire to file a claim of entitlement to service 
connection for any disability.  In this regard, the Board 
notes that, while the veteran has asserted that he contacted 
VA in 1991 and 1998 to establish entitlement to service 
connection, he has not identified any evidence included in 
the record, dated before March 2002, which could be deemed an 
informal claim for benefits, and he has not submitted any 
evidence in his possession which could be so deemed.  

In addition, the Board finds it probative that, while the 
March 2002 informal claim identifies the disabilities for 
which he was seeking service connection, including those he 
felt were secondary to the injuries he sustained in 1991 and 
1998, the statement does not mention any previous attempt to 
obtain VA benefits that was not acknowledged by VA.  In this 
regard, the Board finds it unlikely that the veteran would 
attempt to initiate the VA claims process in 1991 and 1998 
and not submit any additional statements between that time 
and March 2002 inquiring as to the status of the claim.  

When an informal claim for benefits has been received, VA is 
required to forward a formal application form to the veteran.  
See 38 C.F.R. § 3.155.  However, the veteran has not 
identified any evidence which shows that he submitted an 
informal claim for benefits at any time prior to March 27, 
2002.  The Board acknowledges the veteran has consistently 
argued that he contacted VA in 1991 and 1998 to establish 
entitlement to service connection for various disabilities; 
however, with all due respect for his recollection, the Board 
finds, for the reasons discussed above, that the 
preponderance of the evidence of record is against such a 
finding.  

The law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefits to . . . be paid under the 
laws administered by the Secretary.").  (Emphasis added.)  
Therefore, since the veteran's informal claim for service 
connection was received more than one year after the last day 
the veteran served on active duty on December 3, 1973, there 
is no evidence which would support an award of service 
connection effective prior to March 27, 2002.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against a finding that an effective date earlier than March 
27, 2002, for the grant of service connection for all of the 
veteran's service-connected disabilities, is warranted.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As to this issue, 
there is no reasonable doubt to be resolved in his favor.  


2.  Special Monthly Compensation

The veteran contends that the effective date for the grant of 
special monthly compensation (SMC) based on loss of use of a 
creative organ should be from March 27, 2002, the date 
entitlement to service connection for bilateral hydroceles 
with chronic orchialgia and atrophy of the left testicle was 
established.  See January 2006 notice of disagreement.  In 
the alternative, the veteran asserts, as above, that the 
effective date for the grant of SMC should be from 1991, the 
date he initially sought entitlement to service connection.  
See May 2006 written statement from veteran.  

The evidentiary record contains a written statement received 
from the veteran in May 2002, in which he states that his 
right testicle is five times larger than the left testicle 
and that the left testicle is shrinking and painful at times.  

As noted above, an informal claim is any communication or 
action indicating the intent to apply for a benefit, and such 
an informal claim must identify the benefit being sought.  
38 C.F.R. § 3.115.  In this case, the veteran's May 2002 
statement was submitted in support of his claim for service 
connection for an enlarged right testicle; however, that 
communication did not indicate any intention to file a claim 
for SMC based on loss of use of one or both testicles.  
Therefore, the May 2002 statement did not constitute a claim 
for that benefit.  

The veteran's claim for SMC based on loss of use was not 
received by the RO until July 17, 2004, which became the 
effective date assigned for the award of SMC.  The law 
clearly states that the effective date of any award of 
compensation based on a claim for increase is the date of 
receipt of the claim or the date entitlement arouse, 
whichever is later.  The date of receipt of the claim is 
clearly the later date in this case, as the evidence dated 
prior to July 2004, namely the September 2003 VA bones 
examination, showed the veteran's right testicle is larger 
than the left testicle.  In this regard, the Board notes 
that, while the September 2003 VA examination showed the 
veteran's right testicle is larger than the left testicle, 
the evidence did not show the veteran's disability met the 
specific requirements of 38 C.F.R. § 3.350(a)(1) to warrant 
entitlement to SMC until October 25, 2005, the date the 
veteran underwent a VA genitourinary examination. 

The Board notes that the lack of sufficient evidence at the 
September 2003 VA examination was of no fault to the veteran; 
however, even if the Board assumed the September 2003 VA 
examination was sufficient to grant entitlement to SMC based 
on loss of use of a creative organ, the veteran did not 
submit a claim for that benefit until July 2004, which is the 
later date in this case.  As a result, the Board finds that 
July 17, 2004, is the appropriate effective date for the 
award of SMC based on loss of use of a creative organ.  

As to the veteran's argument that the effective date should 
be in 1991, the Board finds there is no communication or 
action indicated in the record which shows the veteran sought 
to apply for entitlement to SMC based on loss of use of a 
creative organ at any time prior to July 17, 2004.  

Thus, the Board finds the preponderance of the evidence is 
against a finding that an effective date earlier than July 
17, 2004, for the grant of special monthly compensation based 
on loss of use, is warranted.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  There is no reasonable doubt to be resolved 
in his favor.  


ORDER

Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to herbicides, is denied.  

Entitlement to service connection for headaches, claimed as 
secondary to exposure to herbicides and/or staph infection, 
is denied.  

Entitlement to service connection for a liver disorder, 
claimed as secondary to exposure to herbicides and/or staph 
infection, is denied.  

[Continued on Next Page]

Entitlement to service connection for diabetes mellitus, to 
include shaking, nausea, and coldness of hands, claimed as 
secondary to exposure to herbicides, is denied.

Entitlement to service connection for blurry vision, claimed 
as secondary to exposure to herbicides and/or diabetes 
mellitus, is denied.

Entitlement to service connection for a kidney disorder, 
claimed as secondary to exposure to herbicides, staph 
infection, and/or aspirin taken for headaches and service-
connected right ankle fracture, is denied.  

Entitlement to service connection for left leg numbness and 
coldness, claimed as secondary to a kidney disorder, is 
denied.  

Entitlement to service connection for right ear hearing loss 
is denied.  

Entitlement to service connection for a heart disability is 
denied.  

Entitlement to service connection for pneumonia is denied.  

Entitlement to an initial disability rating higher than 10 
percent for service-connected tinnitus is denied.  

Entitlement to an initial disability rating higher than 10 
percent for service-connected residuals of right distal 
fibula fracture, with degenerative joint disease of the right 
knee, is denied.  

Entitlement to an initial disability rating higher than 10 
percent for service-connected residuals of a lumbar spine 
injury is denied.  

Entitlement to an initial compensable disability rating for 
service-connected left ear hearing loss is denied.  

[Continued on Next Page]

Entitlement to an effective date earlier that March 27, 2002, 
for the grant of service connection for all service-connected 
disabilities, is denied.  

Entitlement to an effective date earlier than July 17, 2004, 
for the grant of service connection for special monthly 
compensation based on loss of use of a creative organ, is 
denied.  

REMAND

I.  Residuals of staph infection

The veteran has asserted that service connection for 
residuals of a staph infection is warranted because he 
incurred a staph infection in service and currently has 
active infections on his buttocks, forearms, and nose.  See 
October 2005 DRO hearing transcript.  The Board notes the 
veteran previously argued that he had problems with his 
blood, including blood poisoning, resulting from his in-
service staph infection; however, at the October 2005 
hearing, he testified that his staph infection is related to 
his blood problem but primarily involves the skin.  
Nonetheless, in evaluating the veteran's claim, the Board 
will consider whether the veteran has any current 
disabilities that are etiologically related to his in-service 
staph infection.  

The veteran's SMRs contain reports of medical history and 
examination dated in July 1965 which indicate that he was 
hospitalized for 24 days for a staph infection involving the 
skin on his right forearm.  The reports do not indicate the 
dates the veteran was hospitalized, but reflect that he was 
prescribed Staphcillin and, at that point, had had no 
difficulty since his hospitalization.  Although the SMRs do 
not show the dates of that hospitalization, the evidentiary 
record contains a July 1964 laboratory report which shows the 
veteran had type 80-81 staph from a specimen taken from his 
nose and that his son had type 80-81 staph from a specimen 
taken from pleural fluid.  An associated clinical record 
reveals the veteran's son had been admitted to the hospital 
for a fever and cough.  He was noted to have a history of 
recurrent staphylococcal skin and nasal infections for the 
previous two years and was told the germ was resistant to 
most antibiotics.  The record does not contain any additional 
medical records which show the veteran had any further 
complications of a staph infection during his periods of 
active duty and active duty for training.  

Private medical records dated in October 1981 show that the 
veteran presented for treatment complaining of a painful nose 
and reported that he had a history of staph infection in the 
nose, with quite severe results several years prior.  A 
culture was obtained and laboratory reports revealed "Staph 
Aureus" from the nose.  A subsequent progress note indicates 
that the veteran was scheduled to see a doctor for his staph 
infection; however, progress notes documenting any subsequent 
treatment or findings are not included in the record.  

VA outpatient treatment records dated in September and 
November 2003 note that the veteran has a history of 
recurrent "Staphylococcus cellulitis," as well as several 
bouts of staph infection in the right arm, right leg, left 
hand, and more recently, in his left leg following trauma.  

In this context, the Board notes that a VA physician 
evaluated the veteran in September 2003 and diagnosed him 
with cellulitis due to trauma with a puncture wound to the 
left lower extremity.  See September 2003 VA diabetes 
mellitus examination report.  The VA examiner stated, 
however, that the veteran did not appear to have chronic 
residual problems from the Staph infection noted in the 1964 
medical record.  In making this determination, the examiner 
stated that, although the veteran may carry staph aureus in 
his nose, as some people do, it appears as though the 
veteran's skin infections have been related to a trauma with 
breakage of the skin.  The examiner further stated that staph 
aureus is well known to be a bacteria in the environment, and 
skin breakage is a risk factor for infection.  

Also of record is a June 2004 VA examination report which 
also noted the puncture wound to the veteran's left lower 
leg.  The examiner noted that the veteran incurred a 
secondary staphylococcal infection as a result, which 
required antibiotics until it cleared in March 2004.  The 
examiner also noted this was the sixth time the veteran had 
incurred a staph infection, and that the infections dated 
back to 1962.  After examining the veteran, the examiner 
diagnosed him with multiple recurrent staphylococcal 
infections, dating to 1962, with the last occurring in July 
2003 with left lower leg infection.  The examiner stated that 
the infections are all related to intercurrent trauma, and 
not thought to be related to Agent Orange or any known 
systemic problem.  

Although the record contains medical opinions which purport 
to establish that the veteran does not have any current 
residual condition due to his in-service staph infection, the 
Board finds the evidence of record is not sufficient to 
decide the claim as to this issue.  Although the September 
2003 examiner stated the veteran does not have chronic 
residual problems from the in-service staph infection, she 
also stated that his skin infections seemed to be related to 
a trauma with breakage of the skin.  However, her opinion 
also seems to indicate that skin breakage is a risk factor 
for infection for those who carry staph aureus.  Likewise, 
the June 2004 VA opinion reflects that the veteran's 
recurrent staph infections are related to intercurrent 
trauma, as opposed to Agent Orange or other systemic problem.  

Therefore, the Board finds the record does not contain a 
medical opinion which addresses whether the veteran's current 
diagnosis of cellulitis is related to his in-service staph 
infection and is supported by a clear rationale.  As a 
result, the Board finds a remand is necessary in order to 
obtain new medical opinion.  

II.  Lymphoma

The veteran is seeking entitlement to service connection for 
lymphoma or metastatic cancer, claimed as secondary to 
herbicide exposure.  In this regard, the Board notes that 
Hodgkin's disease and non-Hodgkin's lymphoma are diseases for 
which presumptive service connection is available based upon 
herbicide exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Therefore, the controlling issue is whether the veteran has a 
competent diagnosis Hodgkin's disease or non-Hodgkin's 
lymphoma.

In this regard, the Board notes the record contains a 
November 2003 CT scan of the veteran's abdomen which contains 
various diagnoses, including paracelic adenopathy.  The 
November 2003 CT scan report also reflects that differential 
diagnoses would include lymphoma or metastatic disease.  

The examiner who conducted the June 2004 VA examination noted 
the results of the November 2003 CT scan, and stated that 
attempts at percutaneous biopsy for a definite diagnosis had 
been declined by the veteran because of concerns about a 
recurring infection.  The examiner also stated that no 
definitive diagnosis by tissue has been determined and, 
inasmuch as a diagnosis is not known, service connection 
cannot be determined.  

In support of his claim, the veteran recently submitted 
private a March 2008 private medical record from Dr. N.L., 
which contains a clinical impression of advanced malignant 
lymphoma.  The Board notes that the veteran submitted only a 
portion of the medical record, which appears to be the 5th-
numbered page of a 5-page document (although difficult to 
read due to its being a telefaxed copy in fine print), and 
which contains the clinical impression.  There is no 
indication as to why the veteran did not submit the complete 
document to the Board.

Because the veteran, with service in Vietnam, is entitled to 
the benefit of the Agent Orange/herbicide presumption for 
certain disabilities, the correct diagnosis is of paramount 
concern in this case.  In this regard, the Board notes that 
the clinical findings associated with the diagnosis are 
needed, as the clinical impression provided does not indicate 
whether the veteran has non-Hodgkin's lymphoma or Hodgkin's 
disease.  In addition, the Board notes the complete record 
may provide guidance as to how the diagnosis of advanced 
malignant lymphoma was rendered, given that the previous 
medical evidence of record reflects that a confirmed 
diagnosis of lymphoma was unable to be obtained due to the 
veteran's concerns about his recurring staph infections.  On 
remand, the RO will be requested to obtain a complete copy of 
the March 2008 private medical record from Dr. N.L.  

III.  Residuals of rib injury

The veteran also seeks service connection for residuals of a 
rib injury, claimed as secondary to service-connected right 
ankle fracture.  In this regard, the evidence shows that, in 
1991, the veteran suffered a fracture to his ribs after 
falling from a ladder.  Throughout the pendency of this claim 
and appeal, he has maintained that the fall and rib fractures 
sustained in 1991 were due to his service-connected right 
ankle disability.  The veteran also asserted that he suffered 
a lumbar spine injury due to the 1991 incident.  

In this regard, the Board notes the veteran is currently 
service connected for residuals of a right ankle fracture, 
with degenerative joint disease.  Entitlement to service 
connection for residuals of a lumbar spine disability has 
also been established, as secondary to the service-connected 
right ankle disability.  In granting service connection for a 
lumbar spine disability, the RO relied upon an August 2004 VA 
examination report, which contained a positive nexus opinion 
between the veteran's current lumbar spine disability and his 
service-connected right ankle disability.  

The August 2002 VA examiner also noted that the veteran's rib 
fracture was healed, but that he reported having rib pain at 
night.  The examiner stated that the veteran's complaints 
were consistent with X-rays which showed he had, indeed, 
fractured his ribs.  The examiner also stated that it is 
within normal limits for the veteran to have limited range of 
motion in the thoracic spine during his flare-ups, which 
occur only at night.  While the August 2002 examiner 
identified residual symptoms associated with the veteran's 
previous rib fracture, the examiner did not provide an 
opinion as to the likelihood that the veteran's current 
symptoms are related to his service-connected right ankle 
disability.  

In this context, the Board notes there is no medical opinion 
of record which addresses the question of whether the veteran 
has a residual disability associated with his previous rib 
fracture which can be attributed to his service-connected 
right ankle disability.  Under the VCAA, the Board finds that 
the veteran meets the criteria for a medical examination.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this regard, we note that the medical evidence of record 
contains competent evidence that the veteran has been shown 
to have recurrent symptoms of a residual rib disability and 
there is competent lay evidence of record which indicates 
that his current rib disability may be associated with his 
service-connected right ankle disability.  However, as noted, 
the record does not contain a nexus opinion and therefore 
sufficient medical evidence for the Board to make a decision 
on the claim is lacking.  Therefore, the Board finds that a 
remand for a medical examination and opinion is necessary in 
order to render a fully informed decision.  

IV.  Other Issues 

Review of the claims file also reveals that, in January 2004, 
the veteran filed a notice of disagreement as to an October 
2003 rating decision which, in pertinent part, granted 
service connection for the following disabilities: sleep 
disturbance, rated as 30 percent disabling; bilateral 
hydroceles with chronic orchialgia and atrophy of the left 
testicle, rated as 10 percent disabling; history of a left 
shoulder injury with rotator cuff tendonitis, rated as 20 
percent disabling.  Further review reveals that, in May 2005, 
the veteran also filed an NOD as to an August 2004 rating 
decision which denied entitlement to automobile and adaptive 
equipment, or adaptive equipment only, and entitlement to 
specially adapted housing.  

The Board notes the veteran has not been furnished a 
statement of the case (SOC) which addresses these issues.  In 
such cases, under judicial precedent, the appellate process 
has commenced and the veteran is entitled to a statement of 
the case on the issue.  See Pond v. West, 12 Vet. App. 341 
(1999); Manlicon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the issues mentioned above must be remanded to 
the RO for additional action.  

In addition to the foregoing, the Board notes the veteran has 
not been provided VCAA notice with respect to the issues of 
entitlement to automobile and adaptive equipment, or adaptive 
equipment only, and entitlement to specially adapted housing.  
The Board is confident the RO will provide the veteran with 
adequate VCAA notice as to those issues on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran promptly submit a 
complete copy of the March 2008 private medical 
record signed by Dr. N.L., which shows a clinical 
impression of advanced malignant lymphoma.  If the 
veteran is unable to submit a complete copy of the 
medical record, he should be requested to provide 
all necessary identifying information for Dr. N.L., 
as well as an appropriate authorization form, in 
order for VA to obtain the records on his behalf.  

2.  Request that a VA physician knowledgeable in 
evaluating infectious diseases review the veteran's 
claims file and provide an opinion as to whether the 
veteran currently has a chronic residual disability, 
to include specifically cellulitis affecting the 
left lower extremity, which is etiologically related 
to the staph infection he incurred during his 
military service.  The claims file, to include a 
copy of this Remand, must be made available to the 
reviewer, and the reviewer's report should reflect 
that such review is accomplished.

a.  The medical reviewer is requested to offer 
an opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 degree 
of probability) that any current residual 
disability is causally related to the staph 
infection the veteran incurred during active 
service, or whether such a causal relationship 
to service is unlikely (i.e., less than a 50-50 
degree of probability).  

b.  Note:  The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.

c.  The reviewer is requested to consider and 
address the September 2002 VA opinion which 
provided that the veteran does not have chronic 
residual problems related to the in-service 
staph infection despite noting the veteran's 
current diagnosis of cellulitis.  

d.  If it cannot be determined whether the 
veteran currently has a residual disability that 
is related to the staph infection he incurred 
during service, on a medical or scientific basis 
and without invoking processes relating to 
guesses or judgment based upon mere conjecture, 
the reviewer should clearly and specifically so 
specify in the report, and explain why this is 
so.

3.  The veteran should be afforded a VA examination 
to determine whether he currently has any residual 
disability associated with the rib fracture he 
suffered in 1991, which can be etiologically related 
to his active military service, to include his 
service-connected right ankle disability.  All 
indicated tests and studies should be conducted, and 
all findings described in detail.  The claims file, 
to include a copy of this Remand, must be made 
available to the examiner for review, and the 
examination report should reflect that such review 
is accomplished.

a.  A diagnosis of any currently manifested 
residual rib disability should be made, and the 
examiner should render an opinion as to whether 
the condition is etiologically related to the 
veteran's military service or his service-
connected right ankle disability.  All necessary 
special studies or tests, including X-ray films, 
if necessary, are to be done.

b.  The examiner is requested to offer an 
opinion as to whether it is at least as likely 
as not (i.e., to at least a 50-50 degree of 
probability) that any current residual rib 
disability is causally related to the veteran's 
active duty in the Army (from July 1962 to 
November 1965 and from August 1967 to May 1969), 
his periods of active duty for training or, in 
the alternative, related to his service-
connected right ankle disability, i.e., either 
caused by it or aggravated by it beyond its 
baseline level of disability, or whether such a 
causal relationship to service, or causal or 
aggravation relationship to the service-
connected ankle disability, is unlikely (i.e., 
less than a 50-50 degree of probability).

c.  Note:  The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.

d.  Note:  The term "aggravated" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to temporary 
or intermittent flare-ups of symptomatology 
which resolve with return to the baseline level 
of disability.

e.  If it cannot be determined whether the 
veteran currently has a residual rib disability 
that is related to his active service, on a 
medical or scientific basis and without invoking 
processes relating to guesses or judgment based 
upon mere conjecture, the examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

f.  If the veteran does not appear for the 
scheduled examination, or otherwise indicates 
that he does not want an examination, an opinion 
that is based upon review of the claims file and 
that answers the questions above should be 
obtained and associated with the claims file.  

4.  The veteran should be furnished with a statement of 
the case addressing the following issues: (1) 
entitlement to an initial evaluation in excess of 30 
percent for service-connected sleep disturbance; (2) 
entitlement to an initial evaluation in excess of 10 
percent for service-connected bilateral hydroceles with 
chronic orchialgia and atrophy, left testicle; (3) 
entitlement to an initial evaluation in excess of 20 
percent for service-connected history of left shoulder 
injury with rotator cuff tendonitis; (4) entitlement to 
automobile and adaptive equipment or adaptive equipment 
only; and (5) entitlement to specially adapted housing.  
The RO should assure that all VCAA notice and assistance 
requirements are satisfied.

5.  Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on appeal 
are not granted to the veteran's satisfaction, the 
veteran should be provided with a supplemental 
statement of the case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  Moreover, 
this case has been advanced on the appellate docket, and it 
is essential that the RO afford the case priority treatment.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


